EXHIBIT 10.13
 
EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
US$3,250,000,000
 
FIVE-YEAR CREDIT AGREEMENT
 
dated as of June 18, 2014
 
among
 
AUTOMATIC DATA PROCESSING, INC.
 
The Borrowing Subsidiaries
referred to herein
 
The LENDERS Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN EUROPE LIMITED,
as London Agent
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent
 
BANK OF AMERICA, N.A.
BNP PARIBAS
WELLS FARGO BANK, N.A. and
CITIBANK, N.A.
as Syndication Agents
 
DEUTSCHE BANK SECURITIES INC. and
BARCLAYS BANK PLC
as Documentation Agents



--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BNP PARIBAS SECURITIES CORP.
WELLS FARGO SECURITIES, LLC and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

 
ARTICLE I
         
Definitions
       
SECTION 1.01.
Defined Terms
2
SECTION 1.02.
Classification of Loans and Borrowings
26
SECTION 1.03.
Terms Generally
26
SECTION 1.04.
Accounting Terms; GAAP
27
SECTION 1.05.
Exchange Rates
27
       
ARTICLE II
         
The Credits
       
SECTION 2.01.
Commitments
28
SECTION 2.02.
Loans and Borrowings
28
SECTION 2.03.
Requests for Borrowings
30
SECTION 2.04.
Bankers’ Acceptances
31
SECTION 2.05.
Competitive Bid Procedure
34
SECTION 2.06.
Funding of Borrowings and B/A Drawings
36
SECTION 2.07.
Repayment of Borrowings and B/A Drawings; Evidence of Debt
37
SECTION 2.08.
Interest Elections
38
SECTION 2.09.
Termination, Reduction, Increase and Extension of Commitments
41
SECTION 2.10.
Prepayment of Loans
44
SECTION 2.11.
Fees
46
SECTION 2.12.
Interest
47
SECTION 2.13.
Alternate Rate of Interest
48
SECTION 2.14.
Increased Costs
49
SECTION 2.15.
Break Funding Payments
50
SECTION 2.16.
Taxes
50
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
52
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
54
SECTION 2.19.
Designation of Borrowing Subsidiaries
55
SECTION 2.20.
Defaulting Lenders
56
       
ARTICLE III
         
Representations and Warranties
       
SECTION 3.01.
Organization; Powers
57
SECTION 3.02.
Authorization; Enforceability
57
SECTION 3.03.
Governmental Approvals; No Conflicts
57

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
57
SECTION 3.05.
Properties
58
SECTION 3.06.
Litigation and Environmental Matters
58
SECTION 3.07.
Compliance with Laws and Agreements
58
SECTION 3.08.
Federal Reserve Regulations
58
SECTION 3.09.
Investment Company Status
59
SECTION 3.10.
Taxes
59
SECTION 3.11.
ERISA
59
SECTION 3.12.
Disclosure
59
SECTION 3.13.
Anti-Corruption Laws and Sanctions
59
       
ARTICLE IV
         
Conditions
       
SECTION 4.01.
Effective Date
60
SECTION 4.02.
Each Credit Event
61
SECTION 4.03.
Initial Credit Event for each Borrowing Subsidiary
61
       
ARTICLE V
         
Affirmative Covenants
       
SECTION 5.01.
Financial Statements and Other Information
62
SECTION 5.02.
Notices of Material Events
63
SECTION 5.03.
Existence; Conduct of Business
64
SECTION 5.04.
Payment of Taxes
64
SECTION 5.05.
Maintenance of Properties
64
SECTION 5.06.
Books and Records; Inspection Rights
64
SECTION 5.07.
Compliance with Laws
64
SECTION 5.08.
Use of Proceeds
64
       
ARTICLE VI
         
Negative Covenants
       
SECTION 6.01.
Liens
65
SECTION 6.02.
Sale and Leaseback Transactions
66
SECTION 6.03.
Fundamental Changes
66
       
ARTICLE VII
         
Events of Default
 

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

 
ARTICLE VIII
         
The Agents
         
ARTICLE IX
         
Guarantee
         
ARTICLE X
         
Miscellaneous
       
SECTION 10.01.
Notices
74
SECTION 10.02.
Waivers; Amendments
75
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
76
SECTION 10.04.
Successors and Assigns
78
SECTION 10.05.
Survival
81
SECTION 10.06.
Counterparts; Integration; Effectiveness
81
SECTION 10.07.
Severability
81
SECTION 10.08.
Right of Setoff
82
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
82
SECTION 10.10.
WAIVER OF JURY TRIAL
83
SECTION 10.11.
Headings
83
SECTION 10.12.
Confidentiality
83
SECTION 10.13.
Conversion of Currencies
84
SECTION 10.14.
Interest Rate Limitation
85
SECTION 10.15.
USA Patriot Act
85
SECTION 10.16.
No Fiduciary Relationship
85





SCHEDULES:
   
Schedule 2.01
—  Lenders and Commitments
Schedule 2.17
—  Payment Instructions
Schedule 6.01
—  Liens

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
EXHIBITS:
   
Exhibit A-1
—  Form of Borrowing Subsidiary Agreement
Exhibit A-2
—  Form of Borrowing Subsidiary Termination
Exhibit B
—  Form of Assignment and Assumption
Exhibit C
—  Form of Opinion of General Counsel of the Company
Exhibit D
—  Form of Promissory Note



 
 
iv

--------------------------------------------------------------------------------

 
 
 


 
FIVE-YEAR CREDIT AGREEMENT dated as of June 18, 2014 (this “Agreement”), among
AUTOMATIC DATA PROCESSING, INC., a Delaware corporation (the “Company”); the
BORROWING SUBSIDIARIES from time to time party hereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”); the LENDERS
from time to time party hereto; JPMORGAN CHASE BANK, N.A., as Administrative
Agent; J.P. MORGAN EUROPE LIMITED, as London Agent and JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as Canadian Agent.
 
The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of (a) US Tranche Commitments under
which the Company and the US Borrowing Subsidiaries may obtain US Tranche Loans
in US Dollars in an aggregate principal amount at any time outstanding that will
not result in  the aggregate US Tranche Exposures exceeding US$2,368,600,000,
(b) Canadian Tranche Commitments under which the Canadian Borrowing Subsidiaries
may obtain Canadian Tranche Loans in Canadian Dollars, and the Company and the
US Borrowing Subsidiaries may obtain Canadian Tranche Loans in US Dollars, in an
aggregate  principal amount at any time outstanding that will not result in the
aggregate Canadian Tranche Exposures exceeding US$543,350,000 and (c) Euro
Tranche Commitments under which the Company, the US Borrowing Subsidiaries and
the Euro Borrowing Subsidiaries may obtain Euro Tranche Loans in Euros and US
Dollars in an aggregate principal amount at any time outstanding that will not
result in the aggregate Euro Tranche Exposures exceeding US$338,050,000.  The
Company has also requested the Lenders to provide (a) a procedure pursuant to
which the Borrowers may invite the Lenders to bid on an uncommitted basis on
short-term Loans to the Borrowers and (b) a procedure under which the Borrowers
may obtain Loans on an uncommitted basis from individual Lenders on terms to be
negotiated at the time such Loans are requested.  The proceeds of borrowings
hereunder are to be used for general corporate purposes of the Borrowers and
their subsidiaries, including the refinancing of indebtedness under the
Company’s 364-Day Credit Agreement dated as of June 19, 2013 and its Four-Year
Credit Agreement dated as of June 22, 2011 (together, the “Existing Credit
Agreements”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor in such capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the London Agent and the
Canadian Agent.
 
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.  For purposes of clause
(c) above, the LIBO Rate on any day shall be based on the applicable Screen Rate
at approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month (without any rounding).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Anti-Corruption Laws” means the FCPA and other laws, rules and regulations
applicable to the Borrower or its Subsidiaries concerning or relating to bribery
or corruption.
 
“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars, and with respect to any payment hereunder that does not relate to a
particular Loan or Borrowing, the Administrative Agent, (b) with respect to a
Borrowing denominated in Euros, the London Agent, and (c) with respect to a
Borrowing denominated in Canadian Dollars or a B/A, the Canadian Agent.
 
“Applicable Rate” means, for any day, with respect to (a) any commitment fee
payable hereunder, the rate per annum set forth below under the caption
“Commitment Fee Rate”, (b) any Eurocurrency Loan, CDOR Loan or B/A Drawing
hereunder, a rate per annum equal to the percentage of the Index applicable on
such day set forth below under the caption “Eurocurrency Spread, CDOR Spread,
B/A Spread” (but in no event shall the Applicable Rate for any Eurocurrency
Loan, CDOR Loan or B/A Drawing be less than the rate per annum set forth below
under the caption “LIBOR Floor, CDOR Floor, B/A Floor”) and (c) any ABR Loan or
Canadian Base Rate Loan, the Applicable Rate for Eurocurrency Loans minus 1% per
annum (but in no event shall the Applicable Rate for any ABR Loan or Canadian
Base Rate Loan be less than 0% per annum), in each case based on the Ratings:
 
Ratings:
Commitment Fee Rate
(basis points)
Eurocurrency Spread, CDOR Spread, B/A Spread:
(percentage of the Index)
Eurocurrency Floor, CDOR Floor, B/A Floor:
(basis points)
Category 1
Greater than or equal to Aa3 / AA-
4.0
40%
30.0
Category 2
Less than Aa3 / AA- and greater than or equal to A3 / A-
8.0
50%
40.0
Category 3
Less than A3 / A-
10.0
65%
50.0

 
For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
penultimate paragraph of this definition), then such rating agency shall be
deemed to have
 
 
 
3

--------------------------------------------------------------------------------

 
 
established a rating in Category 3; (b) if the Ratings established or deemed to
have been established by Moody’s and S&P shall fall within different Categories,
the Applicable Rate shall be based on the higher of the two ratings unless the
ratings differ  by two Categories, in which case the Commitment Fee Rate, the
Eurocurrency Spread, the CDOR Spread, the B/A Spread, the Eurocurrency Floor,
the CDOR Floor and the  B/A Floor shall be based on the Category one level above
that corresponding to the lower rating; (c) if the Ratings established or deemed
to have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by Moody’s or
S&P; and (d) the Index shall be determined as of each Reset Date for the
applicable Revolving Loans.  Each change in the Applicable Rate on account of
(a) a change in the Ratings shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change or (b) a change in the Index shall apply
during the period commencing on the Reset Date on which a change in the Index
becomes effective and ending on the date immediately preceding the Reset Date on
which the next such change becomes effective.
 
If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
 
If the Index shall be unavailable as of any Reset Date, the Company and the
Lenders under the Facility agree to negotiate in good faith (for a period of up
to 30 days after the Index becomes unavailable) to agree on an alternative
method for establishing the Applicable Rate.  During such negotiations, the
Applicable Rate will be calculated as provided above and based on the last
available quote of the Index.  If no such alternative method is agreed upon
during such 30 day period, then following the end of such period, and until such
an alternative method shall have been agreed upon, the Applicable Rate will be
the higher of (x) the rate determined based on the last available quote of the
Index and (y) 0.50% per annum.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
 
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes,
 
 
 
4

--------------------------------------------------------------------------------

 
 
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining term of the lease included in such Sale and Leaseback
Transaction (including any period for which such lease has been extended).  In
the case of any lease which is terminable by the lessee upon payment of a
penalty, the Attributable Debt shall be the lesser of the Attributable Debt
determined assuming termination upon the first date such lease may be terminated
(in which case the Attributable Debt shall also include the amount of the
penalty, but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated) or the
Attributable Debt determined assuming no such termination.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Canadian
Tranche Lender in accordance with the terms of this Agreement.
 
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
custodian appointed for  it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest  results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event.  Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.
 
“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means the Company or any Borrowing Subsidiary.
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrowing” means Loans (including Competitive Loans or Contract Loans) of the
same Class, Type and currency, made, converted or continued on the same date
and, in the case of Eurocurrency Loans, CDOR Loans or Fixed Rate Loans, as to
which a single Interest Period is in effect.
 
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 5,000,000 units of the applicable Designated
Foreign Currency.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.
 
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
 
“Borrowing Subsidiary” means a US Borrowing Subsidiary, a Canadian Borrowing
Subsidiary or a Euro Borrowing Subsidiary.
 
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.
 
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in Canadian Dollars
or a B/A, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Toronto, and (c) when used in connection
with a Loan denominated in Euros, the term “Business Day” shall also exclude any
days on which the TARGET payment system is not open for the settlement of
payments in Euros.
 
“Calculation Date” means the last Business Day of each calendar month.
 
“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, or any
successor in such capacity.
 
“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16 or 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by JPMorgan Chase
Bank,
 
 
 
6

--------------------------------------------------------------------------------

 
 
N.A., Toronto Branch, as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the CDOR Rate for a one month
Interest Period on such day plus 1% per annum.  For purposes of clause (b)
above, the CDOR Rate on any day shall be based on the applicable Screen Rate at
approximately 11:00 a.m., Toronto time, on such day for deposits in Canadian
Dollars with a maturity of one month.
 
“Canadian Borrowing Subsidiary” means any Canadian Subsidiary that has been
designated as such pursuant to Section 2.19 and that has not ceased to be a
Canadian Borrowing Subsidiary as provided in such Section.
 
“Canadian Dollars” or “C$” means the lawful money of Canada.
 
“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any province thereof.
 
“Canadian Tranche Borrowing” means a borrowing comprised of Canadian Tranche
Loans.
 
“Canadian Tranche Commitment” means, with respect to each Canadian Tranche
Lender, the commitment of such Canadian Tranche Lender to make Canadian Tranche
Loans pursuant to Section 2.01(b) and to accept and purchase or arrange for the
purchase of B/As pursuant to Section 2.04, expressed as an amount representing
the maximum aggregate amount of such Canadian Tranche Lender’s Canadian Tranche
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Canadian Tranche Lender’s Canadian Tranche Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Canadian Tranche Lender shall have assumed its Canadian Tranche
Commitment, as applicable. The aggregate amount of the Canadian Tranche
Commitments on the date hereof is US$543,350,000.
 
“Canadian Tranche Exposure” means, at any time, as to any Lender, the sum of (a)
the aggregate principal amount of the Canadian Tranche Loans of such Lender
denominated in US Dollars outstanding at such time, (b) the US Dollar Equivalent
of the aggregate principal amount of the Canadian Tranche Loans of such Lender
denominated in Canadian Dollars outstanding at such time and (c) the US Dollar
Equivalent of the aggregate face amount of the B/As accepted by such Lender and
outstanding at such time.
 
“Canadian Tranche Lender” mean a Lender with a Canadian Tranche Commitment.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Canadian Tranche Loan” means a Loan made by a Canadian Tranche Lender pursuant
to Section 2.01(b).  Each Canadian Tranche Loan denominated in US Dollars shall
be a Eurocurrency Loan or an ABR Loan, and each Canadian Tranche Loan
denominated in Canadian Dollars shall be a CDOR Loan or a Canadian Base Rate
Loan.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CDOR”, when used in reference to any Loan or Borrowing denominated in Canadian
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the CDOR Rate.
 
“CDOR Rate” means, with respect to any CDOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or by any lending office
of such Lender or by such Lender’s holding company with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, no act, event or circumstance
referred to in clause (a), (b) or (c) of this definition shall be deemed to have
occurred prior to the date of this Agreement as a result of the applicable law,
rule, regulation, interpretation, application, request, guideline or directive
having been adopted, made or issued under the general authority of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III as
promulgated by the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities.
 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Loans, Euro
Tranche Loans, Canadian Tranche Loans, Competitive Loans and Contract Loans and
(b) any Commitment, refers to whether such Commitment is a US Tranche
Commitment, a Euro Tranche Commitment or a Canadian Tranche Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 
8

--------------------------------------------------------------------------------

 
 
“Commitment” means a US Tranche Commitment, a Euro Tranche Commitment or a
Canadian Tranche Commitment.
 
“Company” has the meaning assigned to such term in the heading of this
Agreement.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.05.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request for Competitive Bids in accordance
with Section 2.05.
 
“Competitive Borrowing” means a Borrowing comprised of Competitive Loans.
 
“Competitive Loan” means a Loan made pursuant to Section 2.05.  Each Competitive
Loan shall be a Eurocurrency Loan, a CDOR Loan or a Fixed Rate Loan.
 
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate principal amount of the outstanding Competitive Loans
of such Lender denominated in US Dollars and (b) the aggregate of the US Dollar
Equivalents of the principal amounts of the outstanding Competitive Loans of
such Lender denominated in Designated Foreign Currencies.
 
“Consenting Lender” has the meaning assigned to such term in Section 2.09(e).
 
“Consolidated Net Worth” means the shareholders’ equity of the Company,
determined on a consolidated basis in accordance with GAAP.
 
“Contract Loan” has the meaning assigned to such term in Section 2.02(e).
 
“Contract Loan Exposure” means, with respect to any Lender at any time, the sum
of (a) the aggregate principal amount of the outstanding Contract Loans of such
Lender denominated in US Dollars and (b) the aggregate of the US Dollar
Equivalents of the principal amounts of the outstanding Contract Loans of such
Lender denominated in Designated Foreign Currencies.
 
“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrowing Subsidiary may elect (in
each case
 
 
 
9

--------------------------------------------------------------------------------

 
 
subject to availability); provided, that if such Contract Period would end on a
day other than a Business Day, such Contract Period shall be extended to the
next succeeding Business Day.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Declining Lender” has the meaning assigned to such term in Section 2.09(e).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, it notifies the Administrative Agent in writing that such failure is the
result of its good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company, any other Borrower, the
Administrative Agent or any Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on its good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer thereof that it will comply with its obligations (and is financially
able to meet such obligations) to fund Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the receipt by the Administrative Agent of such certification in form and
substance satisfactory to the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
 
“Designated Foreign Currency” means the Canadian Dollar and the Euro.
 
“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest C$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such
 
 
 
10

--------------------------------------------------------------------------------

 
 
B/A and the denominator is 365, with such quotient being rounded upward or
downward to the fifth decimal place and .000005 being rounded upward.
 
“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A or, (ii) if the discount rate for a particular Contract Period is
not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Canadian Agent) of the percentage discount rates (expressed as
a decimal and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted
to the Canadian Agent by the Schedule I Reference Lenders as the percentage
discount rate at which each such bank would, in accordance with its normal
practices, at approximately 10:00 a.m., Toronto time, on such day, be prepared
to purchase bankers’ acceptances accepted by such bank having a face amount and
term comparable to the face amount and Contract Period of such B/A, and (b) for
a lender which is a Schedule II Lender or a Schedule III Lender, the arithmetic
average (as determined by the Canadian Agent) of the percentage discount rates
(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Canadian Agent by the Schedule III Reference Lender as the
percentage discount rate at which each such bank would, in accordance with its
normal practices, at approximately 10:00 a.m., Toronto time, on such day, be
prepared to purchase bankers’ acceptances accepted by such bank having a face
amount and term comparable to the face amount and Contract Period of such B/A.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
11

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status, within the meaning of Section 305 of ERISA; or (h) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Euro Borrowing Subsidiary” means any Subsidiary that has been designated as
such pursuant to Section 2.19 and that has not ceased to be a Euro Borrowing
Subsidiary as provided in such Section.
 
“Euro Tranche Borrowing” means a Borrowing comprised of Euro Tranche Loans.
 
“Euro Tranche Commitment” means, with respect to each Euro Tranche Lender, the
commitment of such Euro Tranche Lender to make Euro Tranche Loans pursuant to
Section 2.01(c), expressed as an amount representing the maximum aggregate
amount of such Euro Tranche Lender’s Euro Tranche Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04.  The initial amount of each Euro
Tranche Lender’s
 
 
12

--------------------------------------------------------------------------------

 
 
Euro Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which Euro Tranche Lender shall have assumed its Euro
Tranche Commitment, as applicable.  The aggregate amount of the Euro Tranche
Commitments on the date hereof is US$338,050,000.
 
“Euro Tranche Exposure” means, at any time, as to any Lender, the sum of (a) the
aggregate principal amount of the Euro Tranche Loans of such Lender denominated
in US Dollars outstanding at such time and (b) the US Dollar Equivalent of the
aggregate principal amount of the Euro Tranche Loans of such Lender denominated
in Euros outstanding at such time.
 
“Euro Tranche Lender” mean a Lender with a Euro Tranche Commitment.
 
“Euro Tranche Loan” means a Loan made by a Euro Tranche Lender pursuant to
Section 2.01(c). Each Euro Tranche Loan denominated in US Dollars shall be a
Eurocurrency Loan or an ABR Loan, and each Euro Tranche Loan denominated in
Euros shall be a Eurocurrency Loan.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for the applicable currency
or currencies. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of the applicable currencies are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of US Dollars with such other currency for delivery two Business
Days  later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
 
“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America (or any political subdivision thereof),
or by the jurisdiction under
 
 
13

--------------------------------------------------------------------------------

 
 
 
which such recipient is organized or in which its principal office or any
lending office from which it makes Loans hereunder is located, (b) any branch
profit Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a US
Tranche Lender or Euro Tranche Lender (other than an assignee pursuant to a
request by the Company under Section 2.18(b)), any withholding Tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments by a Borrower from an office within such jurisdiction to the extent
such Tax is in effect and would apply as of the date such US Tranche Lender or
Euro Tranche Lender becomes a party to this Agreement or relates to payments
received by a new lending office designated by such US Tranche Lender or Euro
Tranche Lender and is in effect and would apply at the time such lending office
is designated, (d) in the case of a Canadian Tranche Lender (other than an
assignee pursuant to a request by the Company under Section 2.18(b)), any
withholding Tax that is imposed (i) by Canada (or any province or other
political subdivision therein) on payments by a Canadian Borrowing Subsidiary
from an office within such jurisdiction or (ii) by the United States of America
(or any political subdivision thereof) on payments by the Company from an office
within such jurisdiction, in either case to the extent such Tax is in effect and
would apply as of the date such Canadian Tranche Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such Canadian Tranche Lender and is in effect and would apply at the time such
lending office is designated, (e) any withholding Taxes imposed by the United
States of America pursuant to FATCA, and (f) any withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.16(f), except, in
the case of clause (c) or (d) above, to the extent that (i) such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax pursuant to Section 2.16 or (ii) such withholding Tax shall have
resulted from the making of any payment to a location other than the office
designated by the Applicable Agent or such Lender for the receipt of payments of
the applicable type.
 
“Existing Credit Agreements” has the meaning assigned to such term in the
introductory statement.
 
“Exposure” means, with respect to any Lender, such Lender’s US Tranche Exposure,
Canadian Tranche Exposure, Euro Tranche Exposure, Competitive Loan Exposure and
Contract Loan Exposure.
 
“Extension Date” has the meaning assigned to such term in Section 2.09(e).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“FCPA” means the United States Foreign Corrupt Practices Act of 1977.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan or a CDOR Competitive Loan), the fixed rate of
interest per annum specified by the Lender making such Competitive Loan in its
related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including, without limitation, the Bank for
International Settlements and the Basel Committee on Banking Supervision or any
successor or similar authority to either of the foregoing).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty
 
 
 
15

--------------------------------------------------------------------------------

 
 
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.09(d)(i).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index” means, with respect to any Revolving Loan for any period, the average of
the Markit CDX.NA.IG Series 22 or any successor series (5 Year Period) for the
30 business days (or for the number of business days for which the then current
Markit CDX.NA.IG is in effect, if such number of business days is fewer than 30
business days) preceding the Reset Date applicable to such Loan for such period,
as available to the applicable office of the Administrative Agent.  For purposes
of this
 
 
 
16

--------------------------------------------------------------------------------

 
 
definition, “business days” means days in respect of which the Securities
Industry and Financial Markets Association declares the US fixed income market
to be open.
 
“Initial Loans” has the meaning assigned to such term in Section 2.09(d)(iv).
 
“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing or a B/A Drawing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December, (b) with
respect to any Eurocurrency Loan or CDOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or CDOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, (c) with respect to any Fixed Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Contract Loan, the date or dates agreed upon by the relevant Borrower and the
applicable Lender or, if no such dates shall have been agreed upon, the last day
of each March, June, September and December.
 
“Interest Period” means, (a) with respect to any Eurocurrency Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three
or  six months thereafter, as the relevant Borrower may elect, (b) with respect
to any Fixed Rate Borrowing, the period (which shall not be less than seven days
or more than 360 days) commencing on the date of such Borrowing and ending on
the date specified in the applicable Competitive Bid Request and (b) with
respect to any Contract Loan, the period commencing on the date of such
Borrowing and ending on the date agreed upon by the relevant Borrower and the
applicable Lender; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing or CDOR
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing or CDOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such
 
 
 
17

--------------------------------------------------------------------------------

 
 
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made, and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period or any CDOR Rate Borrowing
for any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Period, in each case as of the
Specified Time on the Quotation Day.
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Lenders” means the Persons listed on Schedule 2.01, any Increasing Lender that
shall have become a party hereto pursuant to Section 2.09(d) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note delivered pursuant to
this Agreement.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Euro, London time and (c) with respect to a Loan or Borrowing denominated in
Canadian Dollars or a B/A, Toronto time.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“London Agent” means J.P. Morgan Europe Limited or any successor in such
capacity.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and its
Subsidiaries in an aggregate principal amount exceeding US$250,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.
 
“Material Subsidiary” means (a) any Subsidiary that is a Borrower, (b) any
Subsidiary that directly or indirectly owns or Controls any Material Subsidiary
and (c) any other Subsidiary (i) the consolidated revenues of which for the most
recent period of four fiscal quarters of the Company for which audited financial
statements have been delivered pursuant to Section 5.01 were greater than 10% of
the Company’s consolidated revenues for such period or (ii) the consolidated
assets of which as of the end of such period were greater than 10% of the
Company’s consolidated assets as of such date; provided that if at any time the
aggregate consolidated revenues or assets of all Subsidiaries that are not
Material Subsidiaries for or at the end of any period of four fiscal quarters
exceeds 10% of the Company’s consolidated revenues for such period or 10% of the
Company’s consolidated assets as of the end of such period, the Company shall
(or, in the event the Company has failed to do so within 10 days, the
Administrative Agent may) designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.  For
purposes of making the determinations required by this definition, revenues and
assets of foreign Subsidiaries shall be converted into US Dollars at the rates
used in preparing the consolidated balance sheet of the Company included in the
applicable financial statements.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Maturity Date” means June 18, 2019, as such date may be extended pursuant to
Section 2.09(e).
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Notice of Illegality” has the meaning assigned to such term in Section 2.19.
 
“Obligations” means the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers under this Agreement and the
other Loan Documents.
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
 
“Participant” has the meaning assigned to such term in Section 10.04(e).
 
“Participant Register” has the meaning assigned to such term in Section
10.04(h).
 
“Patriot Act” has the meaning assigned to such term in Section 10.15.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
 
 
 
20

--------------------------------------------------------------------------------

 
 
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment liens; and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any of the Borrowers or any of their Subsidiaries;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any of the Borrowers or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Account” has the meaning specified in Section 2.10(e).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Quotation Day” means (a) with respect to any currency (other than Canadian
Dollars) for any Interest Period, the day two Business Days prior to the first
day of such Interest Period and (b) with respect to Canadian Dollars for any
Interest Period, the first day of such Interest Period, in each case unless
market practice differs for loans such as the applicable Loans priced by
reference to rates quoted in the Relevant Interbank Market, in which case the
Quotation Day for such currency shall be determined
 
 
 
21

--------------------------------------------------------------------------------

 
 
by the Administrative Agent in accordance with market practice for such loans
priced by reference to rates quoted in the Relevant Interbank Market (and if
quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the Relevant Interbank Market on more than one day,
the Quotation Day shall be the last of those days).
 
“Ratings” means, at any time, the Company’s issuer rating by Moody’s and the
Company’s issuer rating by S&P at such time.
 
“Register” has the meaning assigned to such term in Section 10.04.
 
“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Relevant Interbank Market” means (a) with respect to any  currency (other than
Canadian Dollars), the London interbank market, and (b) with respect to Canadian
Dollars, the Toronto interbank market.
 
“Request Date” has the meaning assigned to such term in Section 2.09(e).
 
“Required Lenders” means, at any time, Lenders having unused US Tranche
Commitments, U.S. Tranche Exposures, unused Canadian Tranche Commitments,
Canadian Tranche Exposures, unused Euro Tranche Commitments and Euro Tranche
Exposures with an aggregate US Dollar Equivalent representing more than 50% of
the aggregate US Dollar Equivalent of the total unused US Tranche Commitments,
U.S. Tranche Exposures, unused Canadian Tranche Commitments, Canadian Tranche
Exposures, unused Euro Tranche Commitments and Euro Tranche Exposures at such
time; provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans and Contract Loans of the Lenders shall be
included in their respective US Tranche Exposures in determining the Required
Lenders.
 
“Reset Date” means each date on which the Index will be determined.  The Reset
Dates for any Eurocurrency Loans or CDOR Loans will be the dates on which LIBO
Rates or CDOR Rates are set for such Loans for each Interest Period applicable
thereto; provided that for any Eurocurrency Loan or CDOR Loan with an Interest
Period longer than three months, a Reset Date will also occur at the end of each
successive three-month period during such Interest Period.  The Reset Dates for
any ABR Loans will be the Effective Date and the first day of each calendar
quarter thereafter.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Reuters Screen CDOR Page” means the Reuters Screen CDOR01 Page (or, in the
event rates for bankers’ acceptances do not appear on such Reuters page or
screen, any successor, substitute or other page on such screen or service that
displays such rates, or on the appropriate page of such other information
service that publishes such rates from time to time as selected by the
Administrative Agent).
 
“Revolving Borrowing” means a Borrowing comprised of US Tranche Loans, Canadian
Tranche Loans or Euro Tranche Loans, in each case made pursuant to Section 2.01.
 
“Revolving Loan” means any US Tranche Loan, Canadian Tranche Loan or Euro
Tranche Loan.
 
“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.
 
“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“Sanction Laws” means laws and executive orders of the United States of America,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom imposing economic or financial sanctions or trade
embargoes, and regulations implementing such laws and executive orders.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanction Laws that are applicable to transactions with
such country or Persons operating, organized or resident therein generally (and
not merely to transactions with specifically designated Persons operating,
organized or resident therein).  On the date hereof, the Sanctioned Countries
are Cuba, Iran, Syria, Sudan and North Korea.
 
“Sanctioned Person” means any Person on the list of Specially Designated
Nationals and Blocked Persons maintained by the Office of Foreign Assets Control
of the U.S. Department of Treasury or on any comparable list maintained under
applicable Sanction Laws.
 
“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).
 
“Schedule I Reference Lenders” means Bank of Montreal, Chicago Branch and Royal
Bank of Canada.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“Schedule II Lender” means any Lender named on Schedule II to the Bank Act
(Canada).
 
“Schedule III Lender” means any Lender named on Schedule III to the Bank Act
(Canada).
 
“Schedule III Reference Lender” means JPMorgan Chase Bank, N.A., Toronto Branch.
 
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion), and (b) in respect of the
CDOR Rate, the average rate for bankers acceptances with a tenor equal to the
relevant Interest Period or Contract Period appearing on the Reuters Screen
CDOR01 Page (or, in the event such rate does not appear on such Reuters page or
screen, on any successor, substitute or other page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent); provided that in no event shall the Screen Rate be less
than zero.  If, as to any currency, no Screen Rate shall be available for a
particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, than the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate.
 
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the CDOR Rate, 11:00 a.m., Toronto time.
 
“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
Loans in such currency are determined.
 
“Subsequent Borrowings” has the meaning assigned to such term in Section
2.09(d)(iv).
 
“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case
 
 
 
24

--------------------------------------------------------------------------------

 
 
directly or indirectly, capital stock or other equity interests having ordinary
voting power to elect a majority of the members of the Board of Directors of
such corporation or other entity or having a majority interest in the capital or
profits of such corporation or other entity.
 
“Subsidiary” means any subsidiary of the Company.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Test Date” has the meaning assigned to such term in Section 1.05.
 
“Tranche” means a category of Commitments and extensions of credit
thereunder.  For purposes hereof, each of the following comprise a separate
Tranche:  (i) the US Tranche  Commitments and the US Tranche Loans, (ii) the
Canadian Tranche Commitments and the Canadian Tranche Loans and B/A Drawings and
(iii) the Euro Tranche Commitments and the Euro Tranche Loans.
 
“Tranche Percentage” means, with respect to any Lender and any Tranche, the
percentage of the total Commitments of such Tranche represented by such Lender’s
Commitment of such Tranche.
 
“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of the Loan Documents, the borrowing of Loans and purchases
and acceptances of B/As hereunder and the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the CDOR Rate, the Alternate Base
Rate, the Canadian Base Rate or a Fixed Rate.
 
“US Borrowing Subsidiary” means any Subsidiary that has been designated as such
pursuant to Section 2.19 and that has not ceased to be a US Borrowing Subsidiary
as provided in such Section.
 
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars or Euros, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rates at the time in effect under the provisions of such Section.
 
“US Dollars” or “US $” means the lawful money of the United States of America.
 
 
 
25

--------------------------------------------------------------------------------

 
 
“US Tranche Borrowing” means a Borrowing comprised of US Tranche Loans.
 
“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such Lender to make US Tranche Loans pursuant to Section 2.01(a)
expressed as an amount representing the maximum aggregate amount of such US
Tranche Lender’s US Tranche Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.09 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each US Tranche Lender’s US
Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such US Tranche Lender shall have assumed its US
Tranche Commitment, as applicable.  The aggregate amount of the US Tranche
Commitments on the date hereof is US$2,368,600,000.
 
“US Tranche Exposure” means, at any time, as to any Lender, the aggregate
principal amount of the US Tranche Loans of such Lender outstanding at such
time.
 
“US Tranche Lender” mean a Lender with a US Tranche Commitment.
 
“US Tranche Loan” means a Loan made by a US Tranche Lender pursuant to Section
2.01(a).  Each US Tranche Loan shall be a Eurocurrency Loan or an ABR Loan.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “US Tranche Borrowing”) or by Type (e.g., a “US Tranche
Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency US Tranche
Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires
 
 
 
26

--------------------------------------------------------------------------------

 
 
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder” and words of similar import shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor law).
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
SECTION 1.05. Exchange Rates.  (a)  Not later than 10:00 a.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rates applicable to the determination of US Dollar Equivalents of
amounts denominated in Canadian Dollars and Euro and (ii) give written notice
thereof to the Lenders and the Company.  The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Test Date”), shall remain effective until the next
succeeding Test Date, and shall for all purposes of this Agreement (other than
Section 10.13 or any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in the determination of US Dollar
Equivalents.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Not later than 5:00 p.m., New York City time, on each Test Date on
which Loans or B/As are outstanding, the Administrative Agent shall (i)
determine the aggregate US Tranche Exposures, the aggregate Canadian Tranche
Exposures and the aggregate Euro Tranche Exposures and (ii) notify the Lenders
and the Company of the results of such determination.
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  (a)  Subject to the terms and conditions set forth
herein, each US Tranche Lender severally agrees to make US Tranche Loans to the
Company and the US Borrowing Subsidiaries from time to time during the
Availability Period in US Dollars in an aggregate principal amount at any time
outstanding that will not result in (i) such Lender’s US Tranche Exposure
exceeding its US Tranche Commitment or (ii) the aggregate Exposures exceeding
the aggregate Commitments.
 
(b)           Subject to the terms and conditions set forth herein, each
Canadian Tranche Lender severally agrees from time to time during the
Availability Period (i) to make Canadian Tranche Loans to the Canadian Borrowing
Subsidiaries in Canadian Dollars and/or to accept and purchase or arrange for
the acceptance and purchase of drafts drawn by the Canadian Borrowing
Subsidiaries in Canadian Dollars as B/As, and (ii) to make Canadian Tranche
Loans to the Company and the US Borrowing Subsidiaries in US Dollars, in an
aggregate principal amount at any time outstanding that will not result in (i)
such Lender’s Canadian Tranche Exposure exceeding its Canadian Tranche
Commitment or (ii) the aggregate Exposures exceeding the aggregate Commitments.
 
(c)           Subject to the terms and conditions set forth herein, each
Euro  Tranche Lender severally agrees from time to time during the Availability
Period to make Euro Tranche Loans to the Company, the US Borrowing Subsidiaries
and the Euro Borrowing Subsidiaries in Euros or US Dollars in an aggregate
principal amount at any time outstanding that will not result in (i) such
Lender’s Euro Tranche Exposure exceeding its Euro Tranche Commitment or (ii) the
aggregate Exposures exceeding the aggregate Commitments.
 
SECTION 2.02. Loans and Borrowings.  (a)  Each US Tranche Loan shall be made as
part of a Borrowing consisting of US Tranche Loans made by the US Tranche
Lenders (or their Affiliates as provided in paragraph (b) below) ratably in
accordance with their respective US Tranche Commitments.  Each Canadian Tranche
Loan shall be made as part of a Borrowing consisting of Canadian Tranche Loans
made by the Canadian Tranche Lenders (or their Affiliates as provided in
paragraph (b) below) ratably in accordance with their respective Canadian
Tranche Commitments.   Each Euro Tranche Loan shall be made as part of a
Borrowing consisting of Euro Tranche Loans
 
 
 
28

--------------------------------------------------------------------------------

 
 
made by the Euro Tranche Lenders (or their Affiliates as provided in paragraph
(b) below) ratably in accordance with their respective Euro Tranche
Commitments.  Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.05.  Each Contract Loan shall be made in
accordance with the procedures set forth in paragraph (e) below.   The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereunder.
 
(b)           Subject to Section 2.13, (i) each US Tranche Borrowing shall be
comprised entirely of Eurocurrency Loans or ABR Loans as the applicable Borrower
may request in accordance herewith; (ii) each Canadian Tranche Borrowing shall
be  comprised entirely of (A) in the case of a Canadian Tranche Borrowing
denominated in Canadian Dollars, CDOR Loans or Canadian Base Rate Loans as the
applicable  Borrower may request in accordance herewith, and (B) in the case of
a Canadian Tranche Borrowing denominated in US Dollars, Eurocurrency Loans or
ABR Loans, as the applicable Borrower may request in accordance herewith; (iii)
each Euro Tranche Borrowing shall be comprised entirely of (A) in the case of a
Euro Tranche Borrowing denominated in Euros, Eurocurrency Loans, and (B) in the
case of a Euro Tranche Borrowing denominated in US Dollars, Eurocurrency Loans
or ABR Loans, as the applicable Borrower may request in accordance herewith and
(iv) each Competitive Borrowing shall be comprised entirely of Eurocurrency
Loans, CDOR Loans or Fixed Rate Loans, as the applicable Borrower may request in
accordance herewith.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan, and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16
shall apply to such Affiliate to the same extent as to such Lender; provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.  Notwithstanding any other provision of this Agreement, the Borrowers
shall not be responsible under Section 2.14 or 2.16 for any increased costs
incurred by a  Lender as a result of a change in the location from which such
Lender makes Loans unless such Lender is legally required to make such change.
 
(c)           At the commencement of each Interest Period for any Borrowing
(other than a Borrowing comprised of Competitive Loans or Contract Loans), such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing denominated in US Dollars may be made in an aggregate
amount that is equal to the aggregate available US Tranche Commitments, Canadian
Tranche Commitments or Euro Tranche Commitments, as the case may be, and a
Canadian Base Rate Borrowing denominated in Canadian Dollars may be made in an
aggregate amount that is equal to the aggregate available Canadian Tranche
Commitments.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
(i) five US Tranche Eurocurrency Borrowings outstanding,
 
 
 
29

--------------------------------------------------------------------------------

 
 
(ii) three Canadian Tranche Eurocurrency Borrowings or CDOR Borrowings
outstanding and (iii) three Euro Tranche Eurocurrency Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
 
(e)           At any time, any Borrower and any Lender may agree that such
Lender will make a Loan (a “Contract Loan”) to the Borrower denominated in US
Dollars, Canadian Dollars or Euros and bearing interest at an agreed upon rate,
for an interest period to be agreed upon and upon such other terms as the
applicable Borrower and Lender may agree (it being understood that a Contract
Loan shall not be required to be in any particular minimum amount); provided,
that, (i) after giving effect to the making of any such Contract Loan, the
aggregate Exposures shall not exceed the aggregate Commitments and (ii) no such
Loan shall be a Contract Loan unless the relevant Borrower and the applicable
Lender expressly agree at the time such Loan is made, and notify the
Administrative Agent, that such Loan shall be a Contract Loan for purposes of
this Agreement.  If the applicable Borrower and Lender shall, after any Contract
Loan is made, agree that such Contract Loan shall no longer be a Contract Loan
hereunder and shall notify the Administrative Agent of such agreement, such Loan
shall, as of the date of such agreement, cease to be a Contract Loan or to be
entitled to any further benefits under this Agreement.  Contract Loans shall be
deemed Loans for all purposes under this Agreement.  Each Borrower and Lender
shall promptly notify the Administrative Agent of (i) the date, principal
amount, currency,  maturity, interest rate, Interest Period and Interest Payment
Dates of each Contract Loan made by or to such Lender to such Borrower and (ii)
the date and amount of any repayment or prepayment of any such Contract Loan.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing of a Type
available hereunder, the applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Applicable Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing or a CDOR Borrowing, not
later than 2:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Canadian Base Rate Borrowing, not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing and, (c) in
the case of an ABR Borrowing, not later than 2:00 p.m., Local Time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the applicable Borrower, or by the Company on
behalf of the applicable Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
 
 
30

--------------------------------------------------------------------------------

 
 
(i)             the Borrower requesting such Borrowing (or on whose behalf the
Company is requesting such Borrowing);
 
(ii)            whether the requested Borrowing is to be a US Tranche Borrowing,
a Canadian Tranche Borrowing or a Euro Tranche Borrowing;
 
(iii)           the currency and aggregate principal amount of the requested
Borrowing;
 
(iv)           the date of the requested Borrowing, which shall be a Business
Day;
 
(v)            the Type of the requested Borrowing;
 
(vi)           in the case of a Eurocurrency Borrowing or a CDOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
 
(vii)          the location and number of the relevant Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06.
 
If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected (i) in
the case of a US Tranche Borrowing, US Dollars, (ii) in the case of a Canadian
Tranche Borrowing, Canadian Dollars, and (iii) in the case of a Euro Tranche
Borrowing, Euros. If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be (i) in the case of a Borrowing denominated in
US Dollars, an ABR Borrowing, (ii) in the case of a Borrowing denominated in
Canadian Dollars, a Canadian Base Rate Borrowing, and (iii) in the case of a
Borrowing denominated in Euro, a Eurocurrency Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing or CDOR
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of
a  Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender that will make a Loan as part of the requested Borrowing of
the details thereof and of the amount of the Loan to be made by such Lender as
part of the requested Borrowing.
 
SECTION 2.04. Bankers’ Acceptances.  (a)  Each acceptance and purchase of B/As
of a single Contract Period pursuant to Section 2.01(b) or Section 2.08 shall be
made ratably by the Canadian Tranche Lenders in accordance with the amounts of
their Canadian Tranche Commitments.  The failure of any Canadian Tranche Lender
to accept any B/A required to be accepted by it shall not relieve any other
Canadian Tranche Lender of its obligations hereunder; provided that the Canadian
Tranche Commitments are several and no Canadian Tranche Lender shall be
responsible for any other Canadian Tranche Lender’s failure to accept B/As as
required.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           The B/As of a single Contract Period accepted and purchased on any
date shall be in an aggregate amount that is an integral multiple of C$1,000,000
and not less than C$5,000,000. The face amount of each B/A shall be C$100,000 or
any whole multiple thereof.  If any Canadian Tranche Lender’s ratable share of
the B/As of any Contract Period to be accepted on any date would not be an
integral multiple of C$100,000, the face amount of the B/As accepted by such
Lender may be increased or reduced to the nearest integral multiple of C$100,000
by the Canadian Agent in its sole discretion.  B/As of more than one Contract
Period may be outstanding at the same time; provided that there shall not at any
time be more than a total of three B/A Drawings outstanding.
 
(c)           To request an acceptance and purchase of B/As, a Borrower shall
notify the Canadian Agent of such request by telephone not later than 10:00
a.m., Local Time, one Business Day before the date of such acceptance and
purchase.  Each such telephonic request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Canadian Agent of a
written request in a form approved by the Canadian Agent and signed by such
Borrower.  Each such telephonic and written request shall specify the following
information:
 
(i)           the aggregate face amount of the B/As to be accepted and
purchased;
 
(ii)           the date of such acceptance and purchase, which shall be a
Business Day;
 
(iii)           the Contract Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Contract Period” (and which
shall in no event end after the Maturity Date); and
 
(iv)           the location and number of the Borrower’s account to which any
funds are to be disbursed, which shall comply with the requirements of Section
2.06.  If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Borrower shall be deemed to have
selected a Contract Period of 30 days’ duration.
 
Promptly following receipt of a request in accordance with this paragraph, the
Canadian Agent shall advise each Canadian Tranche Lender of the details thereof
and of the amount of B/As to be accepted and purchased by such Lender.
 
(d)           Each Borrower hereby appoints each Canadian Tranche Lender as its
attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Lender, blank forms
of B/As.  It shall be the responsibility of each Canadian Tranche Lender to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement.  Each Borrower recognizes and agrees that all B/As signed and/or
endorsed on its behalf by any Canadian Tranche Lender shall bind such Borrower
as fully and effectually as if manually signed and duly
 
 
32

--------------------------------------------------------------------------------

 
 
 
issued by authorized officers of such Borrower. Each Canadian Tranche Lender is
hereby authorized to issue such B/As endorsed in blank in such face amounts as
may be determined by such Lender; provided that the aggregate face amount
thereof is equal to the aggregate face amount of B/As required to be accepted by
such Lender.  No Canadian Tranche Lender shall be liable for any damage, loss or
claim arising by reason of any loss or improper use of any such instrument
unless such loss or improper use results from the gross negligence or willful
misconduct of such Lender.  Each Canadian Tranche Lender shall maintain a record
with respect to B/As (i) received by it from the Canadian Agent in blank
hereunder, (ii) voided by it for any reason, (iii) accepted and purchased by it
hereunder and (iv) canceled at their respective maturities.  Each Canadian
Tranche Lender further agrees to retain such records in the manner and for the
periods provided in applicable provincial or Federal statutes and regulations of
Canada and to provide such records to each Borrower upon its request and at its
expense.  Upon request by any Borrower, a Lender shall cancel all forms of B/A
that have been pre-signed or pre- endorsed on behalf of such Borrower and that
are held by such Lender and are not required to be issued pursuant to this
Agreement.
 
(e)           Drafts of each Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above.  Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Lenders or such Borrower at the date of issuance of such B/A, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and any such B/A so
signed shall be binding on such Borrower.
 
(f)            Upon acceptance of a B/A by a Lender, such Lender shall purchase,
or arrange the purchase of, such B/A from the applicable Borrower at the
Discount Rate for such Lender applicable to such B/A accepted by it and provide
to the Canadian Agent the Discount Proceeds for the account of such Borrower as
provided in Section 2.06.  The acceptance fee payable by the Company to a Lender
under Section 2.11 in respect of each B/A accepted by such Lender shall be set
off against the Discount Proceeds payable by such Lender under this
paragraph.   Notwithstanding the foregoing, in the case of any B/A Drawing
resulting from the conversion or continuation of a B/A Drawing or Canadian
Tranche Loan pursuant to Section 2.08, the net amount that would otherwise be
payable to such Borrower by each Lender pursuant to this paragraph will be
applied as provided in Section 2.08(f).
 
(g)            Each Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/A’s accepted and purchased by
it.
 
(h)            Each B/A accepted and purchased hereunder shall mature at the end
of the Contract Period applicable thereto.
 
(i)             Each Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Lender in respect of a B/A accepted
and purchased
 
 
 
33

--------------------------------------------------------------------------------

 
 
by it pursuant to this Agreement which might exist solely by reason of such B/A
being held, at the maturity thereof, by such Lender in its own right and each
Borrower agrees not to claim any days of grace if such Lender as holder sues
each Borrower on the B/A for payment of the amounts payable by such Borrower
thereunder.  On the specified maturity date of a B/A, or such earlier date as
may be required pursuant to the provisions of this Agreement, each Borrower
shall pay the Lender that has accepted and purchased such B/A the full face
amount of such B/A, and after such payment such Borrower shall have no further
liability in respect of such B/A and such Lender shall be entitled to all
benefits of, and be responsible for all payments due to third parties under,
such B/A.
 
(j)            At the option of each Borrower and any Lender, B/A’s under this
Agreement to be accepted by that Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada).  All depository bills so issued
shall be governed by the provisions of this Section 2.04.
 
SECTION 2.05. Competitive Bid Procedure. (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids for Competitive Loans in US Dollars,
Canadian Dollars or Euros and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that the aggregate
Exposures at any time shall not exceed the aggregate Commitments.  To request
Competitive Bids, the Company or the applicable Borrower shall notify the
Applicable Agent of such request by telephone (i) in the case of a Eurocurrency
Competitive Borrowing or a CDOR Borrowing, not later than 10:00 a.m., Local
Time, four Business Days before the date of the proposed Competitive Borrowing
and (ii) in the case of a Fixed Rate Borrowing not later than 12:00 noon,  Local
Time, one Business Day before the date of the proposed Competitive Borrowing.
 
Not more than three Competitive Bid Requests may be submitted on the same
day.  Each telephonic Competitive Bid Request shall be confirmed promptly by
hand delivery or telecopy to the Applicable Agent of a written Competitive Bid
Request in a form approved by the Applicable Agent and signed by the
Company.  Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:
 
(i)             the Borrower requesting the Competitive Bid and the aggregate
amount and currency of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)          whether such Borrowing is to be a Eurocurrency Borrowing, a CDOR
Borrowing or a Fixed Rate Borrowing;
 
(iv)          the Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
and
 
 
 
34

--------------------------------------------------------------------------------

 
 
(v)           the location and number of the Company’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Applicable Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.
 
(b)           Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Company in response to a Competitive Bid
Request.  Each Competitive Bid by a Lender must be in a form approved by the
Applicable Agent and must be received by the Applicable Agent by telecopy, (i)
in the case of a Eurocurrency Competitive Borrowing or a CDOR Competitive
Borrowing, not later than 12:00 noon, Local Time, four Business Days before the
date of the proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., Local Time, on the date of the proposed
Competitive Borrowing.  Competitive Bids that do not conform to the form
approved by the Applicable Agent may be rejected by the Applicable Agent, and
the Applicable Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
may equal the entire principal amount of the Competitive Borrowing requested by
the Company) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.
 
(c)           The Applicable Agent shall promptly notify the Company by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
 
(d)           Subject only to the provisions of this paragraph, the applicable
Borrower may accept or reject any Competitive Bid.  The Borrower shall notify
the Applicable Agent by telephone, confirmed by telecopy in a form approved by
the Applicable Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, (i) in the case of a Eurocurrency Competitive
Borrowing or a CDOR Competitive Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Competitive Borrowing
and (ii) in the case of a Fixed Rate Borrowing, not later than 10:30 a.m., Local
Time, on the date of the proposed Competitive Borrowing; provided that (i) the
failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if such Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request and (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid; provided further that in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of the Borrowing Multiple in a manner determined by the Borrower.  A
notice given by the Borrower pursuant to this paragraph shall be irrevocable.
 
(e)            The Applicable Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f)            If the Applicable Agent or one of its Affiliates shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the applicable Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Applicable Agent pursuant to paragraph (b) of this
Section.
 
SECTION 2.06. Funding of Borrowings and B/A Drawings.  (a)  Each Lender shall
make each Loan (other than a Contract Loan) to be made by it and disburse the
Discount Proceeds (net of applicable acceptance fees) of each B/A to be accepted
and purchased by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 2:00 p.m., Local Time
(or if later, in the case of an ABR Borrowing, one hour after the Lenders shall
have been notified of the applicable Borrowing Request), to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the applicable Lenders.  The Applicable Agent will make such Loans or Discount
Proceeds (net of applicable acceptance fees) available to the relevant Borrower
by promptly crediting the amounts so received, in like funds, to an account of
such Borrower maintained by the Applicable Agent (or another account specified
by such Borrower in the applicable Borrowing Request or request for an
acceptance and purchase of B/As) (i) in New York City, in the case of Loans
denominated in US Dollars (ii) in London, in the case of Loans denominated in
Euros and (iii) in Toronto, in the case of Loans denominated in Canadian Dollars
or B/As.  Each Lender shall make each Contract Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
the time and to the account agreed upon by the relevant Borrower and the
applicable Lender.
 
(b)           Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing or acceptance and purchase of
B/As that such Lender will not make available to the Applicable Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Applicable Agent may assume that such Lender
has made such share available on such
 
 
 
36

--------------------------------------------------------------------------------

 
 
date in accordance with paragraph (a) of this Section and may, in reliance upon
such assumption, make available to the relevant Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing or the applicable Discount Proceeds (net of applicable
acceptance fees) available to the Applicable Agent, and the Applicable Agent has
made an amount corresponding to such share available to such Borrower, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such amount or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan or the cost to the
Agent of funding the net proceeds of the subject B/As.  If such Lender pays such
amount to the Applicable Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing or such Lender’s purchase of B/As and the
Applicable Agent shall return to such Borrower any amount (including interest)
paid by such Borrower to the Applicable Agent pursuant to this paragraph.
 
SECTION 2.07. Repayment of Borrowings and B/A Drawings; Evidence of
Debt.  (a)  Each Borrower hereby unconditionally promises to pay to the
Applicable Agent for the accounts of the applicable Lenders (i) unless otherwise
specified in this Section 2.07, the then unpaid principal amount of the Loans
comprising each Borrowing of such Borrower on the Maturity Date and the face
amount of each B/A, if any, accepted by such Lender as provided in Section 2.04
and (ii) the then unpaid principal amount of each Competitive Loan on the last
day of the Interest Period applicable thereto.  Each Borrower hereby
unconditionally promises to pay to the applicable Lender the then unpaid
principal amount of each Contract Loan on the date or dates agreed by such
Borrower and such Lender.  Each Borrower agrees to repay the principal amount of
each Loan made to such Borrower and the accrued interest thereon and the face
amount of each B/A drawn by such Borrower in the currency of such Loan or B/A.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the obligations of each Borrower to such
Lender resulting from the Loans made and the B/As accepted by such Lender,
including the amounts of principal and interest and amounts in respect of B/As
payable and paid to such Lender from time to time hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Borrowing made hereunder, the Class, Type and
currency thereof and the Interest Period applicable thereto, and the amount of
each B/A Drawing made hereunder and the Contract Period applicable thereto, (ii)
the amount of any principal, interest or amount in respect of any B/A due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by any Agent hereunder for the accounts
of the Lenders and each Lender’s share
 
 
 
37

--------------------------------------------------------------------------------

 
 
thereof.  Each of the London Agent and the Canadian Agent shall furnish to the
Administrative Agent, promptly after the making of any Loan or Borrowing or the
acceptance of any B/A with respect to which it is the Applicable Agent or the
receipt of any payment of principal or interest with respect to any such Loan or
Borrowing with respect to which it is the Applicable Agent, information with
respect thereto that will enable the Administrative Agent to maintain the
accounts referred to in the preceding sentence.  The Administrative Agent shall
notify in writing the London Agent or the Canadian Agent, as applicable,
promptly after the making of any Loan or Borrowing with respect to which it is
the Applicable Agent or the receipt of payment of any principal with respect to
any such Loan or Borrowing.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans made to it or the B/As drawn by it in accordance with the terms of
this Agreement.
 
(e)           Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note if it is the policy of such Lender to
obtain promissory notes in transactions comparable to those provided for herein
or if such Lender has another business reason for requesting such a promissory
note. In such event, each applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit D hereto. Thereafter, the Loans evidenced by each such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.08. Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing or a CDOR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Each B/A Drawing shall have a
Contract Period as specified in the applicable request therefor.  After the
initial Borrowings under any Tranche and, if applicable, B/A Drawings, the
Borrowers may elect to convert and continue such Borrowings and, if applicable,
B/A Drawings to or as other Borrowings and, if applicable, B/A Drawings under
such Tranche as provided in this Section (it being understood that no B/A
Drawing may be converted or continued other than at the end of the Contract
Period applicable thereto).  The Borrowers may elect different options with
respect to different portions of the affected Borrowings or B/A Drawings, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowings or accepting the B/As comprising
such B/A Drawings, as the case may be, and any Loans or B/As resulting from an
election made with respect to
 
 
 
38

--------------------------------------------------------------------------------

 
 
any such portion shall be considered a separate Borrowing or B/A Drawing.
Notwithstanding any other provision of this Section, no Borrowing or B/A Drawing
may be converted into or continued as a Borrowing or B/A Drawing with an
Interest Period or Contract Period, as applicable, ending after the Maturity
Date.  This Section shall not apply to Competitive Loans or to Contract Loans,
which may not be converted or continued.
 
(b)           To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Applicable Agent of such election by
telephone (x) in the case of an election that would result in a Borrowing, by
the time and date that a Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election and (y) in the case
of an election that would result in a B/A Drawing or continuation of a B/A
Drawing, by the time and date that a request would be required under Section
2.04 if such Borrower were requesting an acceptance and purchase of B/As to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans or CDOR Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing or B/A Drawing to a Borrowing or B/A Drawing not
available under the Class of Commitments pursuant to which such Borrowing or B/A
Drawing was made.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03 or 2.04:
 
(i)            the Borrowing or B/A Drawing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing or B/A Drawing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing or B/A Drawing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          in the case of an election with respect to a US Tranche
Borrowing, whether a Eurocurrency Borrowing or an ABR Borrowing is elected; in
the case of an election with respect to a Canadian Tranche Borrowing denominated
in Canadian Dollars or a B/A Drawing, whether a Eurocurrency Borrowing, a CDOR
Borrowing, a Canadian Base Rate Borrowing or a B/A Drawing is elected; and in
the case of an election with respect to a Canadian Tranche Borrowing
 
 
 
39

--------------------------------------------------------------------------------

 
 
denominated in US Dollars, whether a Eurocurrency Borrowing or an ABR Borrowing
is elected; and
 
(iv)          in the case of an election of a Eurocurrency Borrowing or a CDOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”, and in the case of an election of a B/A Drawing, the
Contract Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Contract Period”; provided that no Eurocurrency
Borrowing, CDOR Borrowing or B/A Drawing may be elected with an Interest Period
or Contract Period, as the case may be, that would extend after the Maturity
Date.
 
If any such Interest Election Request requests a Eurocurrency Borrowing, a CDOR
Borrowing or a B/A Drawing but does not specify an Interest Period or Contract
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration or a Contract Period of 30 days’ duration, as the case may
be.
 
(d)           Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing or B/A Drawing.
 
(e)            If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing, a CDOR Borrowing or
B/A Drawing prior to the end of the Interest Period or Contract Period
applicable thereto, then, unless such Borrowing or B/A Drawing is repaid as
provided herein, at the end of such Interest Period or Contract Period, such
Borrowing or B/A Drawing shall (i) in the case of a Eurocurrency Borrowing
denominated in US Dollars, be converted to an ABR Borrowing, (ii) in the case of
a CDOR Borrowing denominated in Canadian Dollars or a B/A Drawing, be converted
into a Canadian Base Rate Borrowing and (iii) in the case of any other
Eurocurrency Borrowing, become due and payable on the last day of such Interest
Period.  The decision of any Lender to increase its Commitment shall be at the
sole discretion of such Lender.
 
(f)            Upon the conversion of any Canadian Tranche Borrowing (or portion
thereof), or the continuation of any B/A Drawing (or portion thereof), to or as
a B/A Drawing, the net amount that would otherwise be payable to a Borrower by
each Lender pursuant to Section 2.04(f) in respect of such new B/A Drawing shall
be applied against the principal of the Canadian Tranche Loan made by such
Lender as part of such Canadian Tranche Borrowing (in the case of a conversion),
or the reimbursement obligation owed to such Lender under Section 2.04(i) in
respect of the B/As accepted by such Lender as part of such maturing B/A Drawing
(in the case of a continuation), and such Borrower shall pay to such Lender an
amount equal to the difference between the principal amount of such Canadian
Tranche Loan or the aggregate face amount of such maturing B/As, as the case may
be, and such net amount.
 
 
 
40

--------------------------------------------------------------------------------

 
 
(g)           The conversion or continuation of any Borrowing or B/A Drawing
shall not constitute a repayment of amounts outstanding or a new advance of
funds hereunder.
 
SECTION 2.09. Termination, Reduction, Increase and Extension of
Commitments.  (a)  Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b)           The Company may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum, (ii) the Company
shall not terminate or reduce the US Tranche Commitments if, after giving effect
to any concurrent prepayment of the US Tranche Loans in accordance with Section
2.10, aggregate US Tranche Exposures would exceed the aggregate US Tranche
Commitments, (iii) the Company shall not terminate or reduce the Canadian
Tranche Commitments if, after giving effect to any concurrent prepayment of the
Canadian Tranche Loans in accordance with Section 2.10, the aggregate Canadian
Tranche Exposures would exceed the aggregate Canadian Tranche Commitments, (iv)
the Company shall not terminate or reduce the Euro Tranche Commitments if, after
giving effect to any concurrent prepayment of the Euro Tranche Loans in
accordance with Section 2.10, the aggregate Euro Tranche Exposures would exceed
the aggregate Euro Tranche Commitments and (v) the Company shall not terminate
or reduce any Commitments if, after giving effect to any concurrent prepayment
of Loans in accordance with Section 2.10, the aggregate Exposures would exceed
the aggregate Commitments.
 
(c)           The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such
election.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the other Agents and the applicable Lenders of the contents
thereof.  Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments of any Class shall be permanent.  Each reduction of
the Commitments of any Class shall be made ratably among the applicable Lenders
in accordance with their respective Commitments of such Class.
 
(d)           (i) The Company may on one or more occasions, by written notice to
the Administrative Agent and executed by the Company and one or more financial
institutions (any such financial institution referred to in this paragraph (d)
being called an
 
 
 
41

--------------------------------------------------------------------------------

 
 
“Increasing Lender”), which may include any Lender, cause new Commitments of any
Tranche to be extended by the Increasing Lenders (or cause the Commitments of
any Tranche of the Increasing Lenders to be increased, as the case may be) in
amounts set forth in such notice not to be less than (A) $10,000,000 for each
Increasing Lender and (B) $25,000,000 for all Increasing Lenders under each such
notice; provided that (x) at no time shall the aggregate amount of all
extensions of new Commitments and increases in existing Commitments effected
pursuant to this paragraph (d) exceed $500,000,000, (y) each Increasing Lender,
if not already a Lender hereunder, shall be subject to the  approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and (z)
each Increasing Lender, if not already a Lender hereunder, shall  execute all
such documentation as the Administrative Agent shall reasonably specify to
evidence the Commitment or Commitments of such Increasing Lender and/or its
status as a Lender hereunder.
 
(ii)            Extensions of new Commitments and increases in existing
Commitments pursuant to this paragraph (d) shall become effective on the date
specified in the applicable notice delivered by the Company pursuant to
subparagraph (i) above. Upon the effectiveness of such extensions of new
Commitments and/or increases in existing Commitments, (A) each Increasing Lender
not already a Lender hereunder shall be deemed to be a party to this Agreement
and shall thereafter be entitled to all rights, benefits and privileges accorded
a Lender hereunder and subject to all obligations of a Lender hereunder and (B)
Schedule 2.01 shall be deemed to have been amended to reflect the new
Commitments or the increases in the Commitments, as applicable, of each
Increasing Lender as set forth in the applicable notice delivered by the
Company.
 
(iii)           Notwithstanding the foregoing, no increase in the Commitments
(or in any Commitment of any Lender) or extension of new Commitments hereunder
shall become effective under this paragraph (d) unless (A) on the date of such
increase or extension, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied (without giving effect to the parenthetical in
such paragraph (a)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Administrative Agent shall have received documents
consistent with those delivered pursuant to Section 4.01(b) and (c) as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase or extension.
 
(iv)          On the effective date of any extension of a new Commitment of any
Tranche or increase in an existing Commitment of any Tranche pursuant to this
paragraph (d), (A) the aggregate principal amount of the Revolving Loans of such
Tranche outstanding (the “Initial Loans”) immediately prior to giving effect to
such extension or increase shall be deemed to be repaid, (B) after the
effectiveness of such extension or increase, the Borrowers shall be deemed to
have made new Revolving Borrowings of such Tranche (the “Subsequent Borrowings”)
in an aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types and
 
 
 
42

--------------------------------------------------------------------------------

 
 
for the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03, (C) each Lender shall pay
to the Administrative Agent in same day funds an amount equal to the difference,
if positive, between (x) such Lender’s Percentage (calculated after giving
effect to any such extension or increase) of the Subsequent Borrowings and (y)
such Lender’s Percentage (calculated without giving effect to any such extension
or increase) of the Initial Loans, (D) after the Administrative Agent receives
the funds specified in clause (C) above, the Administrative Agent shall pay to
each Lender the portion of such funds that is equal to the difference, if
positive, between (x) such Lender’s Percentage (calculated without giving effect
to any such extension or increase) of the Initial Loans and (y) such Lender’s
Percentage (calculated after giving effect to any such extension or increase) of
the amount of the Subsequent Borrowings, (E) each Lender shall be deemed to hold
its applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to any such extension or increase) and (F) each applicable
Borrower shall pay each Lender any and all accrued but unpaid interest on the
Initial Loans.  The deemed payments made pursuant to clause (A) above in respect
of each Eurocurrency Loan or CDOR Loan shall be subject to the provisions of
Section 2.15 if the effective date of the extension of or increase in
Commitments pursuant to this paragraph (d) occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.  In the event of
any extension of a new Canadian Tranche Commitment or increase in an existing
Canadian Tranche Commitment, no adjustment will be made in respect of
outstanding B/As prior to the  ends of the applicable Contract Periods, but any
refinancing of such B/As shall be made ratably in accordance with the Lenders’
Canadian Tranche Commitments after giving effect to such new or increased
Commitments.
 
(e) The Company may, from time to time and by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given not fewer than 30 days and not more than 120 days prior to any
anniversary of the Effective Date, request that the Lenders extend the Maturity
Date and the Commitments for an additional period of one year (the date of any
such request being called the “Request Date”).  Each Lender shall, by notice to
the Company and the Administrative Agent given not later than the 20th day after
the date of the Administrative Agent’s receipt of the Company’s extension
request, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”).  Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender.  If Lenders constituting the
Required Lenders shall have agreed to an extension request, then the Maturity
Date shall, as to the Consenting Lenders, be extended to the first anniversary
of the Maturity Date theretofore in effect.  The decision of any Lender to agree
or withhold agreement to any extension request shall be at the sole discretion
of such Lender.  The Commitment of any Declining Lender shall terminate on the
Maturity Date for such Lender in effect immediately prior to giving effect to
any such extension (such Maturity Date being called the “Existing
 
 
 
43

--------------------------------------------------------------------------------

 
 
Maturity Date”).  The principal amount of any outstanding Loans made by
Declining Lenders, together with any accrued interest thereon, the face amount
of any outstanding B/As accepted by Declining Lenders, and any accrued fees and
other amounts payable to or for the accounts of such Declining Lenders
hereunder, shall be due and payable on the Existing Maturity Date, and on the
Existing Maturity Date, each Borrower shall also make such other prepayments of
its Loans or B/As as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the aggregate Exposures shall not exceed the
aggregate Commitments.  Notwithstanding the foregoing provisions of this
paragraph, the Company shall have the right, pursuant to Section 2.18(b), at any
time prior to the Existing Maturity Date, to replace any Declining Lender with a
Lender or other financial institution that  will agree to a request for the
extension of the Maturity Date, and any such replacement Lender shall for all
purposes constitute a Consenting Lender.  Notwithstanding the foregoing, no
extension of the Maturity Date pursuant to this paragraph shall become effective
unless (i) on the date of such increase or extension, the conditions set forth
in paragraphs (a) and (b) of Section 4.02 shall be satisfied (without giving
effect to the parenthetical in such paragraph (a)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company and (ii) the Administrative Agent shall have
received documents consistent with those delivered pursuant to Section 4.01(b)
and (c) as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such extension.
 
SECTION 2.10. Prepayment of Loans.  (a)  Any Borrower, or the Company on behalf
of any Borrower, shall have the right at any time and from time to time to
prepay any Borrowing and amounts owed in respect of outstanding B/As of such
Borrower in whole or in part, subject to prior notice in accordance with
paragraph (d) of this Section; provided, that, unless the applicable Borrowers
and Lenders shall have otherwise agreed at the time such Loans were made,
Competitive Loans or Contract Loans may be prepaid only with the consent of the
Lenders making such Loans.
 
(b)           If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then (i) on the last day of any Interest Period for
any Eurocurrency Borrowing or a CDOR Borrowing of such Class (or, in the case of
the Canadian Commitments, the last day of any Contract Period for any B/A
Drawing), and (ii) on any other date in the event ABR Borrowings or Canadian
Base Rate Borrowings shall be outstanding under such Class, the applicable
Borrowers shall prepay Loans of such Class in an amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Borrowings or B/A Drawings referred to in clause (i) or (ii), as
applicable.  If, on any Test Date, the aggregate amount of the Exposures of any
Class shall exceed 105% of the aggregate Commitments of such Class, then the
applicable Borrowers shall, not later than the next Business Day, prepay one or
more Borrowings of such Class (or, in the case of the Canadian Commitments,
amounts owing in respect of outstanding B/As) in an aggregate principal amount
sufficient to eliminate such excess.
 
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           Prior to any optional or mandatory prepayment of Borrowings or
amounts owing in respect of outstanding B/A Drawings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings and B/A Drawings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
 
(d)           The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Applicable Agent by telephone (confirmed
by telecopy) of any prepayment of a Borrowing or amounts owing in respect of an
outstanding B/A Drawing hereunder (i) in the case of a Eurocurrency Borrowing or
a CDOR Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of such prepayment and (ii) in the case of an ABR Borrowing, a
Canadian Base Rate Borrowing or any amount owed in respect of an outstanding B/A
Drawing, not later than 11:00 a.m., Local Time, one Business Day before the date
of such prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof,
or amount owed in respect of an outstanding B/A Drawing or portion thereof, to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section
2.09(c).  Promptly following receipt of any such notice, the Applicable Agent
shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing or amounts owing in respect of a B/A Drawing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02 or an acceptance and purchase of
B/As as provided in Section 2.04.  Each prepayment of a Borrowing or B/A Drawing
shall be applied ratably to the Loans included in the prepaid Borrowing or the
B/As included in such B/A Drawing.  Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.12 and (ii) break funding
payments pursuant to Section 2.15.
 
(e)           Amounts to be applied pursuant to this Section or Article VII to
prepay or repay amounts to become due with respect to outstanding B/As shall be
deposited in the Prepayment Account (as defined below).  The Canadian Agent
shall apply any cash deposited in the Prepayment Account allocable to amounts to
become due in respect of B/As on the last day of their respective Contract
Periods until all amounts due in respect of outstanding B/As have been prepaid
or until all the allocable cash on deposit has been exhausted.  For purposes of
this Agreement, the term “Prepayment Account” shall mean an account established
by a Borrower with the Canadian Agent and over which the Canadian Agent shall
have exclusive dominion and control, including the exclusive right of withdrawal
for application in accordance with this paragraph (e).  The Canadian Agent will,
at the request of such Borrower, invest amounts on deposit in the Prepayment
Account in short-term, cash equivalent investments selected by the Canadian
Agent in consultation with such Borrower that mature prior to the last day of
the applicable Contract Periods of the B/As to be prepaid; provided, however,
that the
 
 
 
45

--------------------------------------------------------------------------------

 
 
Canadian Agent shall have no obligation to invest amounts on deposit in the
Prepayment Account if a Default or Event of Default shall have occurred and be
continuing.  Such Borrower shall indemnify the Administrative Agent for any
losses relating to the investments so that the amount available to prepay
amounts due in respect of B/As on the last day of the applicable Contract Period
is not less than the amount that would have been available had no investments
been made pursuant thereto.  Other than any interest earned on such investments
(which shall be for the account of such Borrower, to the extent not necessary
for the prepayment of B/As in accordance with this Section), the Prepayment
Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above.  If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article VII, the Canadian Agent may,
in its sole discretion, apply all amounts on deposit in the Prepayment Account
to satisfy any of the Obligations in respect of Canadian Tranche Loans and B/As
(and each Borrower hereby grants to the Canadian Agent a security interest in
its Prepayment Account to secure such Obligations).
 
SECTION 2.11. Fees.  (a)  The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of the office (or Affiliate) of each Lender
(except, in the case of any Defaulting Lender, as provided in Section 2.20) from
which such Lender would make Loans to the Company in US Dollars hereunder (which
office or Affiliate shall be specified by each Canadian Tranche Lender and Euro
Tranche Lender in a notice delivered to the Administrative Agent prior to the
initial payment to such Lender under this paragraph), a commitment fee, which
shall accrue at the Applicable Rate on the daily unused amount of the Commitment
of such Lender during the period from and including the date hereof to but
excluding the date on which the last of such Commitments terminates.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and on the date on which all the Commitments shall have
terminated and the Lenders shall have no further Exposures.
 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  For purposes of computing commitment fees, a
commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans of and outstanding B/As accepted by such Lender.
 
(b)             The applicable Canadian Borrowing Subsidiary agrees to pay to
the Canadian Agent, for the account of each Canadian Tranche Lender, on each
date on which B/As drawn by such Canadian Borrowing Subsidiary are accepted
hereunder, in Canadian Dollars, an acceptance fee equal to the (i)  the product
of the Applicable Rate and the face amount of each B/A accepted by such Lender
multiplied by (ii) a fraction the numerator of which is the number of days in
the Contract Period applicable to such B/A and the denominator of which is 365.
 
 
 
46

--------------------------------------------------------------------------------

 
 
(c)           The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Agents specified above for distribution, in
the case of commitment fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.12. Interest. (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Canadian Base Rate Borrowing shall bear
interest at the Canadian Base Rate plus the Applicable Rate.
 
(c)           The Loans comprising each Eurocurrency Borrowing shall bear
interest (i) in the case of a Revolving Borrowing, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or (ii)
in the case of a Eurocurrency Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
 
(d)           The Loans comprising each CDOR Borrowing shall bear interest (i)
in the case of a CDOR Revolving Borrowing, at the CDOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate, or (ii) in the
case of a CDOR Competitive Borrowing, at the CDOR Rate for the Interest Period
in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Borrowing.
 
(e)           Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.
 
(f)            Each Contract Loan shall bear interest at a rate per annum agreed
upon between the applicable Borrower and Lender.
 
(g)           Notwithstanding the foregoing, if any principal of or interest on
any Loan, any amount owed in respect of any B/A or any fee payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section, (ii) in the case
of any other amount payable in US Dollars, 2% per annum plus the rate applicable
to ABR Loans as provided in paragraph (a) above and (iii) in the case of any
other amount payable in Canadian Dollars, 2% plus the rate applicable to
Canadian Base Rate Loans as provided in paragraph (b) above.
 
 
 
47

--------------------------------------------------------------------------------

 
 
(h)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (f) above shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan or
CDOR Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
 
(i)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Canadian Base
Rate, the CDOR Rate or the Alternate Base Rate at times when the Alternate Base
Rate is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Canadian Base Rate, LIBO Rate, or
CDOR Rate shall be determined by the Applicable Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.13. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency or a
CDOR Borrowing:
 
(a)           the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the CDOR Rate for such Interest Period;
or
 
(b)           the Applicable Agent is advised by a majority in interest of
the  Lenders that would participate in such Borrowing that the LIBO Rate or the
CDOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
 
then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing denominated in such currency to, or continuation of any Borrowing
denominated in such currency as a Eurocurrency Borrowing or a CDOR Borrowing
shall be ineffective, and any Eurocurrency Borrowing or CDOR Borrowing
denominated in such currency that is requested to be continued shall be repaid
on the last day of the then current Interest Period applicable thereto, and (ii)
any Borrowing Request for a Eurocurrency Borrowing or a CDOR Borrowing
denominated in such currency shall be ineffective.
 
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 2.14. Increased Costs. (a)  If any Change in Law or the applicability of
any Statutory Reserves shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender; or
 
(ii)           impose on any Lender or the London or Canadian interbank market
any other condition affecting this Agreement or Eurocurrency Loans or CDOR Loans
made by such Lender or participations therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan or
obtaining funds for the purchase of B/As (or of maintaining its obligation to
make any such Loan or to accept and purchase B/As) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Company will pay or cause the other Borrowers
to pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
 
(b)             If any Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, such Lender, to a level below that which such Lender  or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Company will pay or cause the other Borrowers to pay to such Lender
, as the case may be, such additional amount or amounts as will compensate such
Lender  or such Lender’s holding company for any such reduction suffered.
 
(c)             Each Lender shall determine the amount or amounts necessary to
compensate such Lender or such Lender’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section using the methods customarily
used by it for such purpose (and if such Lender  uses more than one such method,
the method used hereunder shall be that which most accurately determines such
amount or amounts).  A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or such Lender’s holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method and calculations by which such
amount shall have been determined, shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay or cause the other
Borrowers to pay to such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.
 
 
 
49

--------------------------------------------------------------------------------

 
 
(d)             Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and delivers a certificate with respect thereto as provided
in paragraph (c) above; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
SECTION 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan, CDOR Loan or Fixed Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan or CDOR Loan
to a Loan of a different Type or Interest Period other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan or to issue B/As for acceptance and purchase on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(d) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan,
CDOR Loan or Fixed Rate Loan or the right to receive payment in respect of a B/A
other than on the last day of the Interest Period or Contract Period, as the
case may be, applicable thereto as a result of a request by the Company pursuant
to Section 2.18, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan or CDOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate or CDOR Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid were it to
bid, at the commencement of such period, for deposits in the applicable currency
of a comparable amount and period from other banks in the London interbank
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 Business Days after
receipt thereof.
 
SECTION 2.16. Taxes. (a) Any and all payments by or on account of any Borrower
in respect of any Obligation hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
 
 
 
50

--------------------------------------------------------------------------------

 
 
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the London Agent, the Canadian Agent or the applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The relevant Borrower shall indemnify the Administrative Agent,
the London Agent, the Canadian Agent and each Lender, within 15 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability setting
forth in reasonable detail the circumstances giving rise thereto and the
calculations used by such Lender to determine the amount thereof delivered to
the Company by a Lender, or by an Agent, on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Each Lender shall severally indemnify the Administrative Agent,
the London Agent, and the Canadian Agent for (i) any Taxes (but, in the case of
any Indemnified Taxes, only to the extent that the relevant Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the relevant Borrower to do so) attributable to such Lender
and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(h) relating to the maintenance of a Participant
Register, in each case  that are paid or payable by such Agent in connection
with any Loan Document and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The
 
 
 
51

--------------------------------------------------------------------------------

 
 
indemnity under this paragraph (e) shall be paid within 15 Business Days after
the relevant Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
 
(f)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate; provided that such Lender has received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation.
 
(ii)  If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.16(f)(ii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
 
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  Except as agreed by the relevant Borrower and the applicable
Lenders with respect to Contract Loans, each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees, or of amounts payable under Section 2.14, 2.15 or
2.16, or otherwise) prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time (or any other applicable time agreed by the relevant
Borrower and the applicable Lenders with respect to Contract Loans) on any date
may, in the discretion of the Applicable Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Applicable Agent to the
applicable account specified in Schedule 2.17 for the account of the applicable
Lenders or, in any such case, to such other account as the Applicable Agent
shall from time to time specify
 
 
 
52

--------------------------------------------------------------------------------

 
 
in a notice delivered to the Company and the applicable Borrower; provided that
payments to the applicable Lenders in respect of Contract Loans and payments
pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein (it being agreed that the Borrowers will
be deemed to have satisfied their obligations with respect to payments referred
to in this proviso if they shall make such payments to the persons entitled
thereto in accordance with instructions provided by the Administrative Agent;
the Administrative Agent agrees to provide such instructions upon request, and
no Borrower will be deemed to have failed to make such a payment if it shall
transfer such payment to an improper account or address as a result of the
failure of the Administrative Agent to provide proper instructions).  The
Applicable Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly, in accordance with customary
banking practices, following receipt thereof at the appropriate lending office
or other address specified by such Lender or other Person. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder of principal or interest in respect of
any Loan or B/A shall be made in the currency of such Loan or B/A; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars.  Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.  Any amount payable by any Agent to one or more
Lenders in the national currency of a member state of the European Union that
has adopted the Euro as its lawful currency shall be paid in Euros.
 
(b)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on its US Tranche Loans,  Canadian Tranche Loans, B/As or Euro Tranche
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its US Tranche Loans, Canadian Tranche Loans, B/As and Euro
Tranche Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the US Tranche Loans, Canadian
Tranche Loans, B/As and Euro Tranche Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of their respective US
Tranche Loans, Canadian Tranche Loans, B/As and Euro Tranche Loans and accrued
interest thereon; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
 
 
 
53

--------------------------------------------------------------------------------

 
 
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  Any purchaser of a participation
under this paragraph shall have the benefit of Sections 2.14, 2.15 and 2.16 with
respect to the participation purchased, but shall not be deemed by virtue of
such purchase to have extended any Commitment that it had not extended prior to
such purchase.
 
(c)           Unless the Applicable Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due for the account
of all or certain of the Lenders  hereunder that such Borrower will not make
such payment, the Applicable Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders , as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the applicable Lenders severally agrees to repay to the Applicable
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Applicable
Agent, at a rate determined by the Applicable Agent in accordance with banking
industry practices on interbank compensation.
 
(d)           If any Lender shall fail to make any payment required to be made
by it to any Agent pursuant to this Agreement, then the Agents may, in their
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by them for the account of such Lender to satisfy such
Lender’s obligations to the Agents until all such unsatisfied obligations are
fully paid.
 
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall consult
with the Company regarding any actions that could be taken to reduce amounts
payable under such Sections and the costs of taking such actions and shall, at
the request of the Company following such consultations, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable, direct, out-of-pocket
 
 
 
54

--------------------------------------------------------------------------------

 
 
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  If (i) any Lender requests compensation under Section 2.14, (ii) or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) or if any Lender becomes a Defaulting Lender, (iv) any Lender delivers a
Notice of Illegality pursuant to Section 2.19 or (v) any Lender is a Declining
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee or the Company (iii) in the case of any such
assignment and delegation resulting from the delivery of a Notice of Illegality
under Section 2.19, it shall not be unlawful under Federal or applicable state
or foreign law for the assignee to make Loans or otherwise extend credit to or
do business with the Subsidiary in respect of which such Notice of Illegality
was delivered and (iv) in the case of any such assignment and delegation
resulting from the status of a Lender as a Declining Lender, the assignee shall
have agreed to the extended Maturity Date resulting from the applicable
extension request.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such  assignment
and delegation cease to apply.
 
SECTION 2.19. Designation of Borrowing Subsidiaries.  The Company may at any
time and from time to time designate any Subsidiary as a US Borrowing Subsidiary
or a Euro Borrowing Subsidiary or designate any Canadian Subsidiary as a
Canadian Borrowing Subsidiary by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company.  As
soon as practicable upon receipt thereof, the Administrative Agent will post a
copy of such Borrowing Subsidiary Agreement to the Lenders.  Each Borrowing
Subsidiary Agreement shall become effective on the date five Business Days after
it has been posted by the Administrative Agent to the Lenders (subject to the
receipt by any Lender of any information reasonably requested by it not later
than the third Business Day after the posting of such Borrowing Subsidiary
Agreement under the Patriot Act or other “know- your-customer” laws), unless
prior thereto the Administrative Agent shall have received written notice from
any Lender that it shall be unlawful under Federal or applicable state or
foreign law for such Lender to make Loans or otherwise extend credit to or do
business with such Subsidiary as provided herein (a “Notice of Illegality”), in
which case such Borrowing Subsidiary Agreement shall not become effective until
such time as such
 
 
 
55

--------------------------------------------------------------------------------

 
 
Lender withdraws such Notice of Illegality or ceases to be a Lender hereunder
pursuant to Section 2.18(b).  Upon the effectiveness of a Borrowing Subsidiary
Agreement as provided in the preceding sentence, the applicable Subsidiary shall
for all purposes of this Agreement be a US Borrowing Subsidiary, a Euro
Borrowing Subsidiary or a Canadian Borrowing Subsidiary, as the case may be, and
a party to this Agreement until the Company shall have executed and delivered to
the Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a US Borrowing
Subsidiary, a Euro Borrowing Subsidiary or a Canadian Borrowing Subsidiary, as
the case may be, and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Borrowing Subsidiary at a time when any principal of or interest on any Loan to
such Borrowing Subsidiary shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary, as the case may be, to make further Borrowings under
this Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall send a copy thereof to each Lender.
 
SECTION 2.20. Defaulting Lenders.  (a)  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then:
 
(i)            commitment fees shall cease to accrue on the unused portion of
each Commitment of such Defaulting Lender pursuant to Section 2.11(a);
 
(ii)           the Commitments and Exposures of such Defaulting Lender shall be
disregarded for purposes of any determination of whether the Required Lenders or
other requisite Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to Section
10.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender shall require the consent of such
Defaulting Lender.
 
(b)  In the event that the Administrative Agent and the Company shall agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall fund its Loans to
or accept and purchase B/As of each Borrower or purchase at par Exposures of the
other Lenders (other than Competitive Loans), in each case as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Exposures ratably in accordance with its applicable Commitments.  Such Lender
shall cease to be a Defaulting Lender upon remedying all matters to the
satisfaction of the Administrative Agent and  the Borrower that caused such
Lender to be a Defaulting Lender, including the funding of any Exposure or the
closing of the purchase of any Exposure necessary in order for such Lender to
hold such Exposures ratably in accordance with its applicable Commitments.
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties
 
The Company and each other Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Organization; Powers.  The Company and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Company’s and each other Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder
action.  This Agreement has been duly executed and delivered by the Company and
each other Borrower and constitutes a legal, valid and binding obligation of
each of them, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any other Borrower or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any Subsidiary or their assets, or give
rise to a right thereunder to require any payment to be made by the Company or
any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.   (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended June 30, 2013 (the “Annual Financial Statements”), reported on
by Deloitte & Touche LLP, independent registered public accountants, certified
by its chief financial officer and its consolidated balance sheet and statements
of income, stockholders’ equity and cash flows as of and for the fiscal quarters
ended September 30, 2013, December 31, 2013 and March 31, 2014 (collectively,
the “Quarterly Financial Statements”), certified
 
 
 
57

--------------------------------------------------------------------------------

 
 
by one of its Financial Officers.  The Annual Financial Statements and the
Quarterly Financial Statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to, in the case of the Quarterly Financial
Statements, normal year-end adjustments and the absence of footnotes.
 
(b)           Since March 31, 2014, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Company and the Subsidiaries, taken as a whole.
 
SECTION 3.05. Properties.  The Company and each Material Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.06. Litigation and Environmental Matters. (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company and its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
 
(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
SECTION 3.07. Compliance with Laws and Agreements.  The Company and each
Material Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08. Federal Reserve Regulations.  (a)  Neither any Borrower nor any
Subsidiary is engaged principally, or as a substantial part of its activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock (within the meaning of Regulation U).
 
 
 
58

--------------------------------------------------------------------------------

 
 
(b)  No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock (as defined in Regulation U of the Board) or to
refinance Indebtedness originally incurred for such purpose, or in any manner or
for any purpose that has resulted or will result in a violation of Regulation T,
U or X of the Board.
 
SECTION 3.09. Investment Company Status.  Neither any Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.10. Taxes.  The Company and the Material Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than US$100,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than US$100,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.12. Disclosure.  Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
SECTION 3.13. Anti-Corruption Laws and Sanctions.  The Company has implemented
and will maintain and enforce policies and procedures that are in the Company’s
judgment appropriate to ensure compliance by the Company, its Subsidiaries, and
their directors, officers, employees and agents with applicable Anti-Corruption
Laws. None of the Company or any Subsidiary is a Sanctioned Person.  No
Borrowing or issuance and sale of B/As will be made with the intent of using the
proceeds thereof (a)
 
 
 
59

--------------------------------------------------------------------------------

 
 
for the purpose of funding payments in violation of applicable Anti-Corruption
Laws to any officer or employee of a Governmental Authority, any Person
controlled by a Governmental Authority, any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, (b) for the purpose of financing the activities of any
Sanctioned Person or (c) for the purpose of undertaking any activity in
violation of Sanction Laws.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or e-mail transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Michael A. Bonarti, Esq., General Counsel of the Company,
substantially in the form of Exhibit C, and covering such other matters relating
to the Company, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Company hereby requests such counsel to deliver such
opinion.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (without giving effect to the
parenthetical in such paragraph (a)).
 
(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent
 
 
 
60

--------------------------------------------------------------------------------

 
 
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
 
(f)           The commitments under the Existing Credit Agreements shall have
been or shall simultaneously be terminated and the principal of and interest
accrued on all loans outstanding thereunder and all fees and other amounts
accrued or owing thereunder shall have been or shall simultaneously be paid in
full.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and accept and purchase B/As shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) at or
prior to 5:00 p.m., New York City time, on June 18, 2014 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
 
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing or to accept and purchase any B/A is subject to
the satisfaction of the following conditions:
 
(a)           The representations and warranties of the Borrowers set forth in
this Agreement (other than the representations set forth in Sections 3.04(b) and
3.06(a)) shall be true and correct in all material respects on and as of the
date of such Borrowing or acceptance and purchase of B/As.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or acceptance and purchase of B/As, no Default shall have occurred and
be continuing.
 
Each Borrowing or acceptance and purchase of B/As shall be deemed to constitute
a representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
 
SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary.  The
obligation of each Lender to make Loans to or accept B/As at the request of any
Borrowing Subsidiary is subject to the satisfaction of the following conditions:
 
(a)           The Administrative Agent (or its counsel) shall have received a
Borrowing Subsidiary Agreement of such Borrowing Subsidiary duly executed by all
parties thereto.
 
(b)           The Administrative Agent shall have received such documents, legal
opinions and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such
 
 
 
61

--------------------------------------------------------------------------------

 
 
Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, each amount owed in respect of any B/A, and all fees and
other amounts payable hereunder shall have been paid in full, the Company and
each other Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01. Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent:
 
(a)           within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
 
(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
certifying as
 
 
 
62

--------------------------------------------------------------------------------

 
 
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;
 
(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any of its subsidiaries with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;
 
(e)           promptly, but not later than five Business Days after the
publication of any change by Moody’s or S&P in its Rating, notice of such
change; and
 
(f)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any of its subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
Reports required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered on the date on which
the Company posts such reports on the Company’s website on the Internet at
www.adp.com or when such report is posted on the SEC’s website at www.sec.gov;
provided that the Company shall deliver paper copies of the reports referred to
in subsection (a), (b) and (d) of this Section 5.01 to the Administrative Agent
or any Lender who requests the Company to deliver such paper copies until
written notice to cease delivering paper copies is given by the Administrative
Agent or such Lender.  Notices required to be delivered pursuant to subsection
(e) of this Section 5.01 shall be deemed to have been delivered on the date on
which the Company posts such information on the Internet at the website
www.adp.com or when the publication is first made available by means of Moody’s
or S&P’s (as the case may be) Internet subscription service.  The Administrative
Agent shall promptly make available to each Lender a copy of the certificate to
be delivered pursuant to subsection (c) of this Section 5.01 by posting such
certificate on IntraLinks or by other similar means.
 
SECTION 5.02. Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within
five Business Days) of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and
 
 
63

--------------------------------------------------------------------------------

 
 
 
(c)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.  The Company will, and will cause
each other Borrower to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04. Payment of Taxes.  The Company will, and will cause each Material
Subsidiary to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.05. Maintenance of Properties.  The Company will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
 
SECTION 5.06. Books and Records; Inspection Rights.  The Company will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Company will permit any representatives designated by the
Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers.
 
SECTION 5.07. Compliance with Laws.  The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including ERISA and
environmental laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.08. Use of Proceeds. (a) The proceeds of the Loans will be used only
for general corporate purposes, including the refinancing of any indebtedness
outstanding under the Existing Credit Agreements.  No part of the proceeds of
any Loan
 
 
 
64

--------------------------------------------------------------------------------

 
 
will be used, whether directly or indirectly, to purchase or carry Margin Stock
(as defined in Regulation U of the Board) or to refinance Indebtedness
originally incurred for such purpose, or in any manner or for any purpose that
will result in a violation of Regulation T, U or X of the Board.
 
(b)  The Company will not make any Borrowing or any B/A Drawing with the intent
of using the proceeds thereof for the purpose of (i) making or furthering a
payment, a promise to pay or an offer of money or value to any Person in
violation of applicable Anti-Corruption Laws, (ii) financing any activity or
transaction of or with any Sanctioned Person or in any Sanctioned Country or
(iii) carrying out any other transaction that would result in the violation of
any applicable Sanction Laws.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan, each amount owed in respect of any B/A, and all fees and
other amounts payable hereunder have been paid in full, the Company and each
other Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01. Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:
 
(a)           Permitted Encumbrances;
 
(b)           any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.01; provided that (i)
such Lien shall not apply to any other property or asset of any of the Borrowers
or any of their Subsidiaries and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of any of the Company or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions,
 
 
 
65

--------------------------------------------------------------------------------

 
 
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
 
(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iii) such security interests
shall not apply to any other property or assets of the Company or any
Subsidiary;
 
(e)           Liens on securities deemed to exist under repurchase agreements
and reverse repurchase agreements entered into by the Company and the
Subsidiaries; and
 
(f)           other Liens not expressly permitted by clauses (a) through (d)
above; provided that the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under this clause (f) and
(ii) the Attributable Debt permitted by Section 6.02(b) does not at any time
exceed 25% of Consolidated Net Worth.
 
SECTION 6.02. Sale and Leaseback Transactions.  The Company will not, and will
not permit any of its Subsidiaries to, enter into any Sale and Leaseback
Transaction except:
 
(a)           Sale and Leaseback Transactions to which the Borrower or any
Subsidiary is a party as of the date hereof; and
 
(b)           other Sale and Leaseback Transactions; provided that the sum of
(i) the aggregate principal amount of outstanding obligations secured by Liens
permitted by Section 6.01(f) and (ii) the aggregate Attributable Debt in respect
of Sale and Leaseback Transactions permitted by this clause (b) does not at any
time exceed 25% of Consolidated Net Worth.
 
SECTION 6.03. Fundamental Changes.  Neither the Company nor any other Borrower
will merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions and including by
means of any merger or sale of capital stock or otherwise) all or substantially
all of its assets (whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing or would result
from such transaction, the Company or any Borrower may merge or consolidate with
any Person if (a) the Company or such Borrower, as the case may be, is the
surviving Person or (b) the surviving Person (i) is organized under the laws of
The United States of America or, in the case of a merger or consolidation of a
Borrower other
 
 
 
 
66

--------------------------------------------------------------------------------

 
 
than the Company, the jurisdiction of organization of such Borrower, and (ii)
assumes in writing all of the Company’s or such Borrower’s obligations under
this Agreement pursuant to documentation reasonably satisfactory to the
Administrative Agent, such satisfaction to be based solely upon the validity and
enforceability of the assumption contained in such documentation.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Company or any other Borrower shall fail to pay any principal
of any Loan, or any amount due in respect of any B/A, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
(b)           the Company or any other Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Company or any Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d)           the Company or any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to the Company’s or such Borrower’s existence) or 5.08 or in Article VI;
 
(e)           the Company or any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;
 
(f)           the Company or any Subsidiary shall default in the payment of any
Material Indebtedness when and as due, or any event or condition shall occur
that results in any Material Indebtedness becoming due prior to its scheduled
maturity;
 
 
 
67

--------------------------------------------------------------------------------

 
 
provided, that if the maturity of any Material Indebtedness of a Person acquired
directly or indirectly by the Company after the date hereof shall be accelerated
by reason of such acquisition, no Event of Default under this paragraph (f)
shall be deemed to have occurred with respect to such Material Indebtedness so
long as such acceleration shall have been rescinded, or such Material
Indebtedness shall have been repaid, within five Business Days following the
date of such acceleration;
 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(h)           the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
(i)           the Company or any Material Subsidiary shall become unable, admit
in writing its inability, or fail generally, to pay its debts as they become
due;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding, and declare an amount equal to the full
face amount of all outstanding
 
 
 
68

--------------------------------------------------------------------------------

 
 
B/As, to be due and payable in whole (or in part, in which case any principal or
other amount not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and an amount
equal to the full face amount of all such outstanding B/As so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any of the Borrowers described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding and an amount equal to the full face amount of all outstanding
B/As, together with accrued interest thereon and all fees and other obligations
of the Borrowers accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.  All amounts due and payable under this
Article VII in respect of outstanding B/As shall be paid to the Canadian Agent
and held in the Prepayment Account for application as provided in Section
2.10(e).
 
ARTICLE VIII
 
The Agents
 
In order to expedite the transactions contemplated by this Agreement, the
Persons named in the heading of this Agreement are hereby appointed to act as
Administrative Agent, London Agent and Canadian Agent on behalf of the Lenders.
Each of the Lenders and each assignee of any Lender hereby irrevocably
authorizes the Agents to take such actions on behalf of such Lender or assignee
and to exercise such powers as are delegated to the Agents by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent and, to the extent expressly
provided herein, the other Agents are hereby expressly authorized by the
Lenders, without hereby limiting any implied authority, and by the Borrowers
with respect to clause (c) below, (a) to receive on behalf of the Lenders all
payments of principal of and interest on the Loans and all other amounts due to
the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Company of any Default or Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company or any other Borrower pursuant to this Agreement or the other Loan
Documents as received by the Administrative Agent.
 
With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any of the Borrowers or any of their
Subsidiaries or other Affiliates thereof as if it were not an Agent.
 
 
 
69

--------------------------------------------------------------------------------

 
 
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise upon
receipt of notice in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to any of the
Borrowers or any of their Subsidiaries that is communicated to or obtained by
the institution serving as Agent or any of its Affiliates in any capacity.  No
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.02) or in the absence of its own gross negligence or willful misconduct.  No
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by a Borrower (in which case such Agent
shall give written notice to each other Lender), and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each
 
 
 
 
70

--------------------------------------------------------------------------------

 
 
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
 
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders and
the Company.  Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Company (not to be unreasonably withheld and
except during the continuance of an Event of Default hereunder, when no consent
shall be required), to appoint a successor.  In addition, if any Agent is a
Defaulting Lender due to it having had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business or custodian appointed
for it, the Required Lenders shall have the right, by notice in writing to the
Company and such Agent, to remove such Agent in its capacity as such and, with
the consent of the Company (not to be unreasonably withheld and except during
the continuance of an Event of Default hereunder, when no consent shall be
required), to appoint a successor.   If (a) no successor to a retiring Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank or (b) no successor to a removed Agent shall have
been so appointed and shall have accepted such appointment within 30 days
following the issuance of a notice of removal, the removal shall become
effective on such 30th day and on such date the Required Lenders shall succeed
as Agent to such removed Agent.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Agent,
as the case may be, and such retiring or removed Agent shall be discharged from
its duties and obligations hereunder. After the Agent’s resignation or removal,
as the case may be, hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring or removed Agent, as
the case may be. its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.
 
Each Lender agrees (a) to reimburse the Agents, on demand, in the amount of its
pro rata share (based on the amount of its Loans and available Commitments
hereunder) of any expenses incurred for the benefit of the Lenders by the
Agents, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, that shall not have been reimbursed
by the Company or any other Borrower and (b) to indemnify and hold harmless each
Agent and any of its Related Parties, on demand, in the amount of such pro rata
share, from and against any and all liabilities, taxes, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way
 
 
 
71

--------------------------------------------------------------------------------

 
 
relating to or arising out of this Agreement or any other Loan Document or
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Company or any other Borrower; provided that no Lender shall be liable to an
Agent or any such other indemnified Person for any portion of such liabilities,
taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are determined to have resulted from the
gross negligence or willful misconduct of such Agent, and any of its Related
Parties or any of their respective directors, officers, employees or agents.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
 
None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “syndication agent” or “documentation agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.
 
ARTICLE IX
 
Guarantee
 
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.
 
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Company hereunder shall not be affected by (a) the failure of any Agent or
Lender to assert any claim or demand or to enforce any right or remedy against
any Borrower under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement or any
 
 
 
72

--------------------------------------------------------------------------------

 
 
other Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.
 
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.
 
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be
subject  to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
 
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any other Borrower to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by any Agent or Lender, forthwith pay, or cause to be paid, to
the applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify each Agent and Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.
 
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
 
 
 
73

--------------------------------------------------------------------------------

 
 
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Agents and the Lenders.
 
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01. Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(a)           if to any Borrower, to Automatic Data Processing, Inc., One ADP
Boulevard, MS #420, Roseland, NJ 07068-1728, Attention of Treasurer (Fax No.
973-974-3320), with a copy to Automatic Data Processing, Inc., One ADP
Boulevard, MS #450, Roseland, NJ 07068-1728, Attention of General Counsel (Fax
No. 973-974-3324);
 
(b)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 1111 Fannin, Floor 10, Houston, TX 77002, Attention
of Demetra A. Mayon (Fax No. 713-750-2938), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, Floor 24, New York, NY, 10179, Attention of Tina
Ruyter (Telephone No. 212-270-4676; Fax No. 212- 270-5127);
 
(c)           if to the London Agent, to it at J.P. Morgan Europe Limited,
Wholesale Loan Operations, Floor 6, 25 Bank Street, London, E14 5JP (Telephone
No. 44- 20-7-777-2288; Telecopy No. 44-20-7-777-2360), e-mail:
loan_and_agency_london@jpmorgan.com; with a copy to the Administrative Agent as
provided in paragraph (b) above;
 
(d)           if to the Canadian Agent, to it at JPMorgan Chase Bank, N.A.,
Toronto Branch, Funding Officer, Royal Bank Plaza, Floor 18, Toronto, Canada
M5J2J2, Attention of George Ionas (Telephone No. 302-634-1651; Telecopy No.
302-634- 3301); with a copy to the Administrative Agent as provided in paragraph
(b) above; and
 
(e)           if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto or in the case of
a Lender, to the Administrative Agent and the Borrowers.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 10.02. Waivers; Amendments.  (a)  No failure or delay by any Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or acceptance and purchase of a B/A shall not be construed as a
waiver of any Default, regardless of whether any Agent or any Lender may have
had notice or knowledge of such Default at the time.
 
(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or by
the Company and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Borrowers
that are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or the amount payable in respect of any B/A, reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby, (iii) postpone the date of
any scheduled payment of the principal amount of any Loan, or any interest
thereon, the required date of any payment with respect to any B/A, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby (provided that nothing shall limit the
right of each Borrower to extend the Maturity Date pursuant to Section 2.09(e)),
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
(it being understood that the addition of new tranches of loans or commitments
that may be extended under this Agreement shall not be deemed to alter such pro
rata sharing of payments), (v) change any of the provisions of this Section or
the definition of “Required
 
 
 
75

--------------------------------------------------------------------------------

 
 
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be) (except, in each case, to provide for new tranches of
loans or commitments that may be extended under this Agreement), (vi) release
the Company from, or limit or condition, its obligations under Article IX,
without the written consent of each Lender, or (vii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders with Commitments of any Class (or holding
Obligations arising under such Commitments) differently than those of Lenders
with Commitments of any other Class (or holding Obligations arising under such
Commitments) without the written consent of Lenders holding a majority in
interest of the outstanding Loans, obligations in respect of B/As and unused
Commitments of each adversely affected Class; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent hereunder or under any other Loan Document without the prior written
consent of such Agent and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the US Tranche Lenders (but not the Euro Tranche Lenders or the Canadian Tranche
Lenders), the Euro Tranche Lenders (but not the Canadian Tranche Lenders or the
US Tranche Lenders), or the Canadian Tranche Lenders (but not the US Tranche
Lenders or the Euro Tranche Lenders) may be effected by an agreement or
agreements in writing entered into by the Company and requisite percentage in
interest of the affected Class of Lenders.  Notwithstanding anything else in the
Section to the contrary, any amendment of the definition of Applicable Rate
pursuant to the final sentence of that definition in Section 1.01 of this
Agreement shall not require the written consent of the each Lender affected
thereby, but shall require the written consent of the Company and the Required
Lenders.
 
SECTION 10.03. Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents
and their Affiliates, including the reasonable fees, charges and disbursements
of one counsel for the Agents and such Affiliates (and, if the Administrative
Agent shall determine that it requires local counsel in any non-US jurisdiction,
one counsel in that jurisdiction), in connection with the syndication of the
credit facility provided for herein, the preparation and administration of this
Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by any Agent or any Lender, including
the reasonable fees, charges and disbursements of any counsel for any Agent or
any Lender, in connection with the enforcement or protection of its rights under
any Loan Document, including its rights under this Section, or in connection
with the Loans made or the B/As accepted and purchased, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
 
 
76

--------------------------------------------------------------------------------

 
 
(b)           The Company shall indemnify each Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, liabilities, out-of-pocket costs or expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee (whether by a third party or by any Borrower)
arising out of, in connection with, or as a result of (i) any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing or purchase of B/As hereunder are applied or proposed to be applied,
directly or indirectly, by any of the Borrowers or their Subsidiaries, (ii) any
Loan or B/A Drawing or the use of the proceeds therefrom or (iii) the execution,
delivery or performance by any of the Borrowers and their Subsidiaries of the
Loan Documents, or any actions or omissions of a Borrower or any of its
Subsidiaries in connection therewith; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, liabilities,
costs or expenses (x) shall be found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any Borrowing Subsidiary against an Indemnitee for a material breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Borrowing Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction to the effect that such a material breach in bad faith
has occurred.  Without limiting the provisions of Section 2.16(c), this Section
10.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(c)           To the extent that the Company fails to pay any amount required to
be paid by it to any Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to such Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed loss,
liability, cost or expense, as the case may be, was incurred by or asserted
against such Agent.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum (without duplication) of the total
Exposures (including B/As) and unused Commitments at the time.
 
(d)           To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the Transactions contemplated hereby or thereby, other
than for damages
 
 
 
77

--------------------------------------------------------------------------------

 
 
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final nonappealable judgment of a court of competent
jurisdiction.
 
(e)           All amounts due under this Section shall be payable within 15
Business Days after receipt by the Company of a reasonably detailed invoice
therefor.
 
SECTION 10.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans or other amounts at the time owing to it);
provided that (i) the Administrative Agent (except in the case of an assignment
to a Lender) and the Company (except in the case of an assignment to a Lender,
an Affiliate of a Lender or a Related Fund of a Lender or if an Event of Default
has occurred and, except in the case of a Event of Default under Sections (a),
(b), (g) or (h) of Article VII of this Agreement, has been continuing for 30
days) must each give their prior written consent to such assignment (which
consents shall not be unreasonably withheld or delayed), (ii) except in the case
of an assignment to a Lender, an Affiliate of a Lender or a Related Fund of any
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitments and outstanding Loans, the US Dollar Equivalent of the Commitments
and outstanding Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that (x) any consent of the Company
otherwise required under this paragraph shall not be required if an Event of
Default referred to in clause (g), (h) or (i) of Article VII has occurred and is
continuing, (y) the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof and (z) no assignment shall be made to any natural person. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section,
 
 
 
78

--------------------------------------------------------------------------------

 
 
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.  The Borrowers shall not be responsible under Section 2.14 or 2.16
for any increased costs incurred by a Lender as a result of an assignment under
this Section to an Affiliate of such Lender unless such Lender is legally
required to make such assignment.
 
(c)           The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the  names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and amounts in respect of B/As owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register  shall be available for inspection by the Company and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
made in compliance with this Agreement as provided in this paragraph.
 
(e)           Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii)such Lender shall remain solely responsible to the
other parties hereto for the
 
 
 
79

--------------------------------------------------------------------------------

 
 
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii), (iii) or
(vi) of the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (f) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.
 
(f)           A Participant shall not be entitled to receive any greater
payment  under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant so provides and is made
with the Company’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 2.16 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(f) as though it were a
Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or, in the case of a Lender that is an investment fund, to
the trustee under the indenture to  which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(h)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments or Loans or its other obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat
 
 
 
80

--------------------------------------------------------------------------------

 
 
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
SECTION 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein or in any other Loan Document or in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.14, 2.15, 2.16, 10.03 and 10.12 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
 
SECTION 10.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, and any provisions in any commitment letter
executed and delivered by the Borrower in connection with the transactions
contemplated hereby that by the express terms of such commitment letter survive
the execution or effectiveness of this Agreement,  constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be
 
 
 
81

--------------------------------------------------------------------------------

 
 
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  Each
Lender agrees promptly to notify the Administrative Agent after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.
 
(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the
 
 
 
 
82

--------------------------------------------------------------------------------

 
 
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING  TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12. Confidentiality.  (a)  Each Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
to Related Funds’ directors and officers and to any direct or indirect
contractual counterparty in swap agreements (it being understood that each
Person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority) having jurisdiction over such Lender,
(iii) to the extent  required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) to the extent required or advisable in the judgment of counsel in connection
with any suit, action or proceeding relating to the enforcement of rights of the
Agents or the Lenders against the Borrowers under this Agreement or any other
Loan Document, (vi) subject to an agreement containing provisions substantially
the same as those of this Section, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or
 
 
83

--------------------------------------------------------------------------------

 
 
 
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction or any credit insurance
provider relating  to the Borrower and its obligations, (vii) with the consent
of the Company or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section of which such Agent
or Lender is aware or (B) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Company other
than as a result of a breach of this Section of which such Agent or Lender is
aware.  For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Company other than as a
result of a breach of this Section of which such Agent or Lender is aware.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
(b)           Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Company and its Related Parties or the Company’s securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
(c)           All information, including requests for waivers and amendments,
furnished by the Company, the Subsidiaries or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information about the
Company, the Subsidiaries and their Related Parties or the Company’s
securities.  Accordingly, each Lender represents to the Borrower and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
SECTION 10.13. Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
 
(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”)
 
 
 
84

--------------------------------------------------------------------------------

 
 
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may, in accordance with
normal banking procedures in the relevant jurisdiction, purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss.  The obligations of the Borrowers contained in this Section 10.13
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.
 
SECTION 10.14. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
or any B/A Drawing under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
accepting such B/A in accordance with applicable law, the rate of interest
payable in respect of such Loan or B/A Drawing hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or B/A Drawing but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or B/A Drawings shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon (a) at the Federal Funds Effective Rate in the
case of US Dollar denominated amounts, (b) at the Canadian Base Rate in the case
of Canadian dollar denominated amounts, to the date of repayment, or (c) at a
rate determined by the Administrative Agent to represent the applicable Lenders’
cost of funds in the case of Euro denominated amounts, shall have been received
by such Lender.
 
SECTION 10.15. USA Patriot Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act. Each Borrower agrees to provide the Lenders, upon request, with all
documentation and other information required to be obtained by the Lenders
pursuant to applicable “know your customer” and anti- money laundering rules and
regulations, including the Patriot Act.
 
SECTION 10.16. No Fiduciary Relationship.  Each Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions
 
 
 
 
85

--------------------------------------------------------------------------------

 
 
contemplated hereby and any communications in connection therewith, each
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  Each  Borrower, on behalf of itself,
the Subsidiaries and its and their respective Affiliates, waives and releases,
to the fullest extent permitted by law, any claims that such  Borrower, the
Subsidiaries or such Affiliates may have against any Agent, any Person
identified on the facing page or signature pages of this Agreement or elsewhere
herein as a “syndication agent” or “documentation agent”, any Lender or any
Affiliate of any of the foregoing in respect of any breach or alleged breach of
agency or fiduciary duty.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
86

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
AUTOMATIC DATA PROCESSING, INC.,
     
 
  by /s/ Michael C. Eberhand    
Name:  Michael C. Eberhard
   
Title:    Corporate Vice President and Treasurer
 



 
 
 


 
 

--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
     
by
/s/ John G. Kowalczuk
   
Name:  John G. Kowalczuk
   
Title:    Executive Director
 

 





 


 
 

--------------------------------------------------------------------------------

 











     
Name of Institution:
Bank of America
       

 

 
by
/s/ Patrick Martin
     
Name:   Patrick Martin
     
Title:     Managing Director
           
by
       
Name:
     
Title:
 







 
 

--------------------------------------------------------------------------------

 




Name of Institution:
Wells Fargo Bank, N.A.
       

 

 
by
/s/ David Mallett
     
Name:   David Mallett
     
Title:     Managing Director
           
by
       
Name:
     
Title:
 







 
 

--------------------------------------------------------------------------------

 




Name of Institution:
Citibank, N.A.
       

 

 
by
/s/ Andrew Sidford
     
Name:   Andrew Sidford
     
Title:     Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 




Name of Institution:
BNP Paribas
       

 

 
by
/s/ Nicolas Rabier
     
Name:    Nicolas Rabier
     
Title:      Managing Director
           
by
/s/ Michael A. Kowalczuk
     
Name:    Michael A. Kowalczuk
     
Title:      Director
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Deutsche Bank AG New York Branch
       

 

 
by
/s/ Virginia Cosenza
     
Name:    Virginia Cosenza
     
Title:      Vice President
           
by
/s/ Ming K. Chu
     
Name:    Ming K. Chu
     
Title:      Vice President
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Barclays Bank PLC
       

 

 
by
/s/ Samuel Coward
     
Name:    Samuel Coward
     
Title:      VP, Debt Finance
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Bank of Montreal, Chicago Branch
       

 

 
by
/s/ Randon Gardley
     
Name:    Randon Gardley
     
Title:      Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
       

 

 
by
/s/ Lillian Kim
     
Name:    Lillian Kim
     
Title:      Director
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Morgan Stanley Bank, N.A.
       

 

 
by
/s/ Michael King
     
Name:    Michael King
     
Title:      Authorized Signatory
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
PNC
       

 

 
by
/s/ Linda Hogan
     
Name:    Linda Hogan
     
Title:      Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Royal Bank of Canada
       

 

 
by
/s/ Brad W. Clarkson
     
Name:    Brad W. Clarkson
     
Title:      Authorized Signatory
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
U.S. Bank National Association
       

 

 
by
/s/ Mark Irey
     
Name:    Mark Irey
     
Title:      Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Mizuho Bank, Ltd.
       

 

 
by
/s/ Bertram H.  Tang
     
Name:    Bertram H.  Tang
     
Title:      Authorized Signatory
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Lloyds Bank PLC
       

 

 
by
/s/ Stephen Giacolone
     
Name:    Stephen Giacolone
     
Title:      Assistant Vice President G011
           
by
/s/ Joel Slomko
     
Name:    Joel Slomko
     
Title:      Assistant Vice President S088
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Société Générale
       

 

 
by
/s/ Yao Wang
     
Name:    Yao Wang
     
Title:      Director
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Intesa San Paolo S.p.A.
       

 

 
by
/s/ Gianluca Fiore
     
Name:    Gianluca Fiore
     
Title:      GRM
           
by
/s/ Cristina Cignoli
     
Name:    Cristina Cignoli
     
Title:      Vice President
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
The Bank of New York Mellon
       

 

 
by
/s/ Donald G. Cassidy, Jr.
     
Name:    Donald G. Cassidy, Jr.
     
Title:      Managing Director
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
KeyBank National Association
       

 

 
by
/s/ David A. Wild
     
Name:    David A. Wild
     
Title:      Senior Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
The Northern Trust Company
       

 

 
by
/s/ Andrew D. Holtz
     
Name:    Andrew D. Holtz
     
Title:      Senior Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
RBS Citizens, N.A.
       

 

 
by
/s/ Christopher J. DeLauro
     
Name:    Christopher J. DeLauro
     
Title:      Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Svenska Handelsbanken AB (publ) New York Branch
       

 

 
by
/s/ Mark Cleary
     
Name:    Mark Cleary
     
Title:      Senior Vice President
           
by
/s/ Nancy D’Albert
     
Name:    Nancy D’Albert
     
Title:      Vice President
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
UMB Bank, N.A.
       

 

 
by
/s/ Martin Nay
     
Name:    Martin Nay
     
Title:      SVP
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
Bank of the West
       

 

 
by
/s/ Bryan Bains
     
Name:    Bryan Bains
     
Title:      Vice President
           
by
       
Name:
     
Title:
 





 
 

--------------------------------------------------------------------------------

 


Name of Institution:
The Bank of Nova Scotia
       

 

 
by
/s/ Thane Rattew
     
Name:    Thane Rattew
     
Title:      Managing Director
           
by
       
Name:
     
Title:
 

 
 
 
 

--------------------------------------------------------------------------------